EXHIBIT 10.1
 
CREDIT AGREEMENT
dated as of September 4, 2008
AMB PROPERTY, L.P.,
THE BANKS LISTED HEREIN,
THE BANK OF NOVA SCOTIA,
as Administrative Agent,
ING REAL ESTATE FINANCE (USA) LLC,
as Syndication Agent,
THE BANK OF NOVA SCOTIA
and
ING REAL ESTATE FINANCE (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners,
and
TD BANK N.A.
and
US BANK, NATIONAL ASSOCIATION,
as Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1    
SECTION 1.1. Definitions
    1    
SECTION 1.2. Accounting Terms and Determinations
    24    
SECTION 1.3. Types of Borrowings
    24    
ARTICLE II THE CREDITS
    24    
SECTION 2.1. Commitments to Lend
    24    
SECTION 2.2. Notice of Borrowing
    25    
SECTION 2.3. Intentionally Omitted
    25    
SECTION 2.4. Intentionally Omitted
    25    
SECTION 2.5. Notice to Banks; Funding of Loans
    25    
SECTION 2.6. Notes
    26    
SECTION 2.7. Method of Electing Interest Rates
    27    
SECTION 2.8. Interest Rates
    28    
SECTION 2.9. Fees
    29    
SECTION 2.10. Maturity Date
    29    
SECTION 2.11. Optional Prepayments
    30    
SECTION 2.12. Mandatory Prepayments
    30    
SECTION 2.13. General Provisions as to Payments
    31    
SECTION 2.14. Funding Losses
    32    
SECTION 2.15. Computation of Interest and Fees
    32    
SECTION 2.16. Use of Proceeds
    32    
SECTION 2.17. Release of Collateral; Additional Collateral
    32    
ARTICLE III CONDITIONS
    33    
SECTION 3.1. Closing
    33    
SECTION 3.2. Borrowings
    36    
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    37    
SECTION 4.1. Existence and Power
    37    
SECTION 4.2. Power and Authority
    37    
SECTION 4.3. No Violation
    38    
SECTION 4.4. Financial Information
    38    
SECTION 4.5. Litigation
    39    
SECTION 4.6. Intentionally Omitted
    39  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 4.7. Environmental
    39    
SECTION 4.8. Taxes
    39    
SECTION 4.9. Full Disclosure
    40    
SECTION 4.10. Solvency
    40    
SECTION 4.11. Use of Proceeds
    40    
SECTION 4.12. Governmental Approvals
    40    
SECTION 4.13. Investment Company Act; Public Utility Holding Company Act
    40    
SECTION 4.14. Principal Offices
    40    
SECTION 4.15. REIT Status
    40    
SECTION 4.16. Patents, Trademarks, etc.
    40    
SECTION 4.17. Judgments
    41    
SECTION 4.18. No Default
    41    
SECTION 4.19. Licenses, etc.
    41    
SECTION 4.20. Compliance With Law
    41    
SECTION 4.21. No Burdensome Restrictions
    41    
SECTION 4.22. Brokers’ Fees
    41    
SECTION 4.23. Intentionally Omitted
    41    
SECTION 4.24. Insurance
    41    
SECTION 4.25. Organizational Documents
    42    
SECTION 4.26. Unencumbered Properties
    42    
ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS
    42    
SECTION 5.1. Information
    42    
SECTION 5.2. Payment of Obligations
    45    
SECTION 5.3. Maintenance of Property; Insurance; Affiliate Transfers
    45    
SECTION 5.4. Maintenance of Existence
    46    
SECTION 5.5. Compliance with Laws
    46    
SECTION 5.6. Inspection of Property, Books and Records
    46    
SECTION 5.7. Existence
    46    
SECTION 5.8. Financial Covenants
    46    
SECTION 5.9. Restriction on Fundamental Changes
    48  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 5.10. Changes in Business
    48    
SECTION 5.11. General Partner Status
    48    
SECTION 5.12. Other Indebtedness
    49    
SECTION 5.13. Forward Equity Contracts
    50    
SECTION 5.14. Capital Funding Loans
    50    
SECTION 5.15. Liens and Indebtedness
    51    
ARTICLE VI DEFAULTS
    52    
SECTION 6.1. Events of Default
    52    
SECTION 6.2. Rights and Remedies
    55    
SECTION 6.3. Notice of Default
    55    
SECTION 6.4. Distribution of Proceeds after Default
    56    
ARTICLE VII THE AGENTS
    56    
SECTION 7.1. Appointment and Authorization
    56    
SECTION 7.2. Agency and Affiliates
    56    
SECTION 7.3. Action by Agents
    56    
SECTION 7.4. Consultation with Experts
    57    
SECTION 7.5. Liability of Agents
    57    
SECTION 7.6. Indemnification
    57    
SECTION 7.7. Credit Decision
    57    
SECTION 7.8. Successor Agents
    58    
SECTION 7.9. Consents and Approvals
    58    
SECTION 7.10. Collateral Matters
    59    
ARTICLE VIII CHANGE IN CIRCUMSTANCES
    59    
SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair
    59    
SECTION 8.2. Illegality
    60    
SECTION 8.3. Increased Cost and Reduced Return
    60    
SECTION 8.4. Taxes
    62    
SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar Loans
    64    
ARTICLE IX MISCELLANEOUS
    65    
SECTION 9.1. Notices
    65  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 9.2. No Waivers
    65    
SECTION 9.3. Expenses; Indemnification
    65    
SECTION 9.4. Sharing of Set-Offs
    66    
SECTION 9.5. Amendments and Waivers
    67    
SECTION 9.6. Successors and Assigns
    68    
SECTION 9.7. Collateral
    70    
SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment Currency
    70    
SECTION 9.9. Counterparts; Integration; Effectiveness
    71    
SECTION 9.10. WAIVER OF JURY TRIAL
    71    
SECTION 9.11. Survival
    71    
SECTION 9.12. Domicile of Loans
    71    
SECTION 9.13. Limitation of Liability
    71    
SECTION 9.14. Recourse Obligation
    71    
SECTION 9.15. Confidentiality
    71    
SECTION 9.16. Bank’s Failure to Fund
    72    
SECTION 9.17. Banks’ ERISA Covenant
    77    
SECTION 9.18. Intentionally Omitted
    77    
SECTION 9.19. Optional Increase in Commitments
    77    
SECTION 9.20. Managing Agents, Documentation Agents and Co-Agents
    78    
SECTION 9.21. USA PATRIOT Act
    78    
SECTION 9.22. Parallel Debt
    78  

EXHIBIT A – Form of Note
EXHIBIT B – Form of Transfer Supplement
EXHIBIT C – Form of Borrowing Base Report
EXHIBIT D – Form of Security Agreement
EXHIBIT E – Form of Letter of Credit
EXHIBIT F – Form of Subordination Agreement
SCHEDULE 1.1
SCHEDULE 4.4 (b) SCHEDULE 4.6
SCHEDULE 5.11(c)(1) SCHEDULE 5.1 1(c)(2

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 4, 2008
among AMB PROPERTY, L.P. (the “Borrower”), the BANKS listed on the signature
pages hereof, THE BANK OF NOVA SCOTIA, as Administrative Agent, ING REAL ESTATE
FINANCE (USA) LLC, as Syndication Agent, THE BANK OF NOVA SCOTIA and ING REAL
ESTATE FINANCE (USA) LLC, as Joint Lead Arrangers and Joint Bookrunners, and TD
BANK N.A. and US BANK, NATIONAL ASSOCIATION, as Documentation Agents.
W I T N E S S E T H
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Definitions. The following terms, as used herein, have the
following meanings:
     “Additional Collateral” has the meaning set forth in Section 2.17.
     “Adjusted EBITDA” means EBITDA for such period minus an amount equal to
appropriate reserves for replacements of Ten Cents ($0.10) (or in the case of
any Real Property Asset owned by an Investment Affiliate or by a Consolidated
Subsidiary, Borrower’s Share of Ten Cents ($0.10)) per square foot per annum for
each Real Property Asset (provided that, as to any Real Property Asset acquired
during such period such Ten Cents ($0.10) per square foot adjustment shall be
prorated for the period of ownership). Adjusted EBITDA includes rental income
actually earned and shall exclude the application of FAS 141, and non-cash
expenses related to employee and trustee stock and stock options.
     “Adjusted Interbank Offered Rate” as applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the Interbank Offered
Rate applicable during such Interest Period by (ii) 1.00 minus the Euro-Dollar
Reserve Percentage.
     “Administrative Agent” shall mean The Bank of Nova Scotia, in its capacity
as Administrative Agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.
     “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 



--------------------------------------------------------------------------------



 



     “Affiliate”, as applied to any Person, means any other Person that directly
or indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity Securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity Securities or by contract or otherwise.
     “Agents” shall mean the Administrative Agent and the Syndication Agent,
collectively.
     “Agreement” shall mean this Credit Agreement as the same may from time to
time hereafter be modified, supplemented or amended.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
higher of (i) the Base Rate for such day and (ii) the sum of 0.50% plus the
Federal Funds Rate for such day. Each change in the Alternate Base Rate shall
become effective automatically as of the opening of business on the date of such
change in the Alternate Base Rate, without prior written notice to Borrower or
Banks.
     “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.
     “Applicable Lending Office” means with respect to any Bank, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
     “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin.
Borrower shall have not less than two (2) Credit Ratings at all times. In the
event that Borrower receives only two (2) Credit Ratings (one of which must be
from S&P or

2



--------------------------------------------------------------------------------



 



Moody’s), and such Credit Ratings are not equivalent, the Applicable Margin
shall be determined by the higher of such two (2) Credit Ratings. In the event
that Borrower receives more than two (2) Credit Ratings, and such Credit Ratings
are not all equivalent, the Applicable Margin shall be determined by the highest
Credit Rating, provided that said highest rating shall be from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the Applicable Margin shall be determined by the highest Credit Rating from
either S&P or Moody’s.

                              Applicable Range of Borrower’s   Applicable Margin
  Margin for Euro Credit Rating   for Base Rate Loans   Dollar Loans
(S&P/Moody’s Ratings)   (% per annum)   (% per annum)
<BBB-/Baa3 or unrated
    1.025       2.025  
 
               
BBB-/Baa3
    0.650       1.650  
 
               
BBB/Baa2
    0.425       1.425  
 
               
BBB+/Baa1
    0.300       1.300  
 
               
A-/A3 or better
    0.225       1.225  

     “Assignee” has the meaning set forth in Section 9.6(c).
     “Balance Sheet Indebtedness” means with respect to any Person and assuming
such Person is required to prepare financial statements in accordance with GAAP,
without duplication, the Indebtedness of such Person which would be required to
be included on the liabilities side of the balance sheet of such Person in
accordance with GAAP excluding, in the case of Borrower or General Partner, the
Balance Sheet Indebtedness of any Consolidated Subsidiary. Notwithstanding the
foregoing, Balance Sheet Indebtedness shall include current liabilities and all
guarantees of Indebtedness of any Person.
     “Balloon Payments” shall mean with respect to any loan constituting Balance
Sheet Indebtedness, any required principal payment of such loan which is either
(i) payable at the maturity of such Indebtedness or (ii) in an amount which
exceeds fifteen percent (15%) of the original principal amount of such loan;
provided, however, that the final payment of a fully amortizing loan shall not
constitute a Balloon Payment.
     “Bank” means each entity (other than Borrower) listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and
their respective successors.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

3



--------------------------------------------------------------------------------



 



     “Base Rate” at any time the rate of interest then most recently established
by the Administrative Agent in New York as its base rate for Dollars loaned in
the United States. The Base Rate is not necessarily intended to be the lowest
rate of interest determined by the Administrative Agent in connection with
extensions of credit.
     “Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the provisions of this Agreement.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” means AMB Property, L.P., a Delaware limited partnership.
     “Borrower’s Share” means Borrower’s and General Partner’s direct or
indirect share of a Consolidated Subsidiary, a Joint Venture Subsidiary or an
Investment Affiliate as reasonably determined by Borrower based upon Borrower’s
and General Partner’s economic interest (whether direct or indirect) of such
Consolidated Subsidiary, Joint Venture Subsidiary or Investment Affiliate, as of
the date of such determination.
     “Borrowing” has the meaning set forth in Section 1.3.
     “Borrowing Base” means the undrawn amount of any Letters of Credit posted
pursuant to Section 2.12(a) plus the Borrowing Base Value; provided that (i) the
portion of the Borrowing Base Value attributable to properties located in Canada
or Europe in excess of 25% of the Borrowing Base (without regard to the
limitation set forth in clause (ii) below) shall be disregarded in determining
the Borrowing Base and (ii) the portion of the Borrowing Base Value attributable
to Eligible Undeveloped Land in excess of 50% of the Borrowing Base (without
regard to the limitation set forth in clause (i) above) shall be disregarded in
determining the Borrowing Base. The Properties included in the Borrowing Base as
of the Closing Date are listed on Part B of Schedule 1.1.
     “Borrowing Base Value” means, at any time, an amount equal to the sum of
(a) seventy five percent (75%) of the Net Book Value for each Eligible Asset
(other than Eligible Undeveloped Land) and (b) fifty percent (50%) of the Net
Book Value for each parcel of Eligible Undeveloped Land.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
     “BV Security Agreement” has the meaning set forth in the definition of the
term “Security Agreement”.
     “Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Capital Funding Loan” shall have the meaning set forth in Section 5.14
hereof.

4



--------------------------------------------------------------------------------



 



     “Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S & P, Moody’s or Fitch (or, if
at any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent); (d) domestic corporate bonds, other than domestic corporate bonds issued
by Borrower or any of its Affiliates, maturing no more than two (2) years after
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A or the equivalent from any two (2) of S & P, Moody’s or Fitch (or,
if at any time no two of the foregoing shall be rating such obligations, then
from such other nationally recognized rating services acceptable to
Administrative Agent); (e) variable-rate domestic corporate notes or medium term
corporate notes, other than notes issued by Borrower or any of its Affiliates,
maturing or resetting no more than one (1) year after the date of acquisition
thereof and having a rating of at least AA or the equivalent from two of S & P,
Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent); (f) commercial paper (foreign and domestic)
or master notes, other than commercial paper or master notes issued by Borrower
or any of its Affiliates, and, at the time of acquisition, having a long-term
rating of at least A or the equivalent from S & P, Moody’s or Fitch and having a
short-term rating of at least A-1 and P-1 from S & P and Moody’s, respectively
(or, if at any time neither S & P nor Moody’s shall be rating such obligations,
then the highest rating from such other nationally recognized rating services
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Hong Kong Dollars, Singapore Dollars, Japanese
Yen, Euros or Pounds Sterling that are issued by a bank (I) which has, at the
time of acquisition, a long-term rating of at least A or the equivalent from S &
P, Moody’s or Fitch and (II) if a domestic bank, which is a member of the
Federal Deposit Insurance Corporation; (h) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest; and
(i) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (h) foregoing.
     “Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
     “Collateral” means all Property that is subject to Liens in favor of the
Administrative Agent for the benefit of the Banks under the terms of any
Security Agreement and any Letters of Credit then held by the Administrative
Agent.

5



--------------------------------------------------------------------------------



 



     “Commitment” means with respect to each Bank, the amount set forth under
the name of such Bank on the signature pages hereof as its commitment for Loans
in Dollars (and, for each Bank which is an Assignee, the amount set forth in the
Transfer Supplement entered into pursuant to Section 9.6(c) as the Assignee’s
Commitment), as such amount may be reduced from time to time pursuant to
Section 2.11(e) or in connection with an assignment to an Assignee, and as such
amount may be increased pursuant to Section 9.19 or in connection with an
assignment from an Assignor. The initial aggregate amount of the Banks’
Commitments is $230,000,000.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
which is consolidated with Borrower or General Partner in accordance with GAAP.
     “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of Borrower, on a consolidated basis, determined in accordance with GAAP,
plus preferred units issued by Consolidated Subsidiaries, plus all accumulated
depreciation and amortization of Borrower plus Borrower’s Share of accumulated
depreciation and amortization of Investment Affiliates, deducted, in either
case, from earnings in calculating Net Income.
     “Construction Asset” has the meaning set forth in the definition of the
term “Construction Asset Cost”.
     “Construction Asset Cost” shall mean, with respect to a Real Property Asset
(or, in the case of any Real Property Asset to be developed in phases, any phase
thereof) in which Development Activity has begun (as evidenced by obtaining a
permit to commence construction of the applicable industrial or retail
improvements by the applicable governmental authority) but has not yet been
substantially completed (substantial completion shall be deemed to mean not less
than 90% completion, as such completion shall be evidenced by a certificate of
occupancy or its equivalent and the commencement of the payment of rent by
tenants of such Real Property Asset or phase) (a “Construction Asset”), (i) in
the case of the development and construction by the Borrower described in clause
(a) of the definition of Development Activity, the aggregate, good faith
estimate of the total cost to be incurred by the Borrower in the construction of
such improvements (including land acquisition costs); (ii) in the case of the
development and construction by a Joint Venture Subsidiary or a Consolidated
Subsidiary of the Borrower described in clause (a) of the definition of
Development Activity, an amount equal to Borrower’s Share of the aggregate, good
faith estimate of the total cost to be incurred by such Joint Venture Subsidiary
or such Consolidated Subsidiary, as applicable, in the construction of such
improvements (including land acquisition costs); (iii) in the case of the
financing of any development and construction by the Borrower, the amount the
Borrower has committed to fund to pay the cost to complete such development and
construction, (iv) in the case of the financing of any development and
construction by a Joint Venture Subsidiary or a Consolidated Subsidiary of the
Borrower, an amount equal to Borrower’s Share of the amount such Joint Venture
Subsidiary or such Consolidated Subsidiary, as applicable, has committed to fund
to pay the cost to complete such development and construction; (v) in the case
of the incurrence of any Contingent Obligations in connection with any
development and construction by the Borrower, the amount of such Contingent
Obligation of the Borrower, (vi) in the case of the incurrence of any Contingent
Obligations in connection with any development and construction by a Joint
Venture Subsidiary or a Consolidated Subsidiary of the Borrower, an amount equal
to

6



--------------------------------------------------------------------------------



 



Borrower’s Share of the amount of such Contingent Obligation of such Joint
Venture Subsidiary or such Consolidated Subsidiary, as applicable.
     “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (i) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to
Borrower), the amount of the guaranty shall be deemed to be 100% thereof unless
and only to the extent that such other Person has delivered Cash or Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations,
(ii) in the case of joint and several guarantees given by a Person in whom
Borrower owns an interest (which guarantees are non-recourse to Borrower), to
the extent the guarantees, in the aggregate, exceed 15% of Total Asset Value,
the amount which is the lesser of (x) the amount in excess of 15% or (y) the
amount of Borrower’s interest therein shall be deemed to be a Contingent
Obligation of Borrower, and (iii) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall be deemed not to include guarantees of Unused Commitments or
of construction loans to the extent the same have not been drawn. All matters
constituting “Contingent Obligations” shall be calculated without duplication.
     “Convertible Securities” means evidences of shares of stock, limited or
general partnership interests or other ownership interests, warrants, options,
or other rights or securities

7



--------------------------------------------------------------------------------



 



which are convertible into or exchangeable for, with or without payment of
additional consideration, common shares of beneficial interest of General
Partner or partnership interests of Borrower, as the case may be, either
immediately or upon the arrival of a specified date or the happening of a
specified event.
     “Covenant Modification” has the meaning set forth in Section 9.5(b).
     “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
     “Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of General Partner,
the Borrower or any Subsidiary or Investment Affiliate.
     “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Borrower and
General Partner, plus Borrower’s Share of scheduled principal amortization
(excluding Balloon Payments) for such period on all Balance Sheet Indebtedness
of Investment Affiliates and Consolidated Subsidiaries.
     “Default” means any condition or event which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
     “Default Rate” has the meaning set forth in Section 2.8(d).
     “Development Activity” means (a) the development and construction or
redevelopment of industrial or retail facilities by the Borrower or any of its
Consolidated Subsidiaries or Joint Venture Subsidiaries excluding Unimproved
Assets, (b) the financing by the Borrower or any of its Consolidated
Subsidiaries or Joint Venture Subsidiaries of any such development or
construction or redevelopment and (c) the incurrence by the Borrower or any of
its Consolidated Subsidiaries or Joint Venture Subsidiaries of any Contingent
Obligations in connection with such development or construction or redevelopment
(other than purchase contracts for Real Property Assets which are not payable
until after completion of development or construction).
     “Dollars” and “$” means the lawful money of the United States.
     “Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.
     “EBITDA” means, for any period (i) Borrower’s and General Partner’s Income
from Operations for such period, including Borrower’s Share of the Consolidated
Subsidiary Income from Operations for each Consolidated Subsidiary, plus
(ii) Borrower’s and General Partner’s depreciation and amortization expense and
other non-cash items deducted in the calculation of Income from Operations for
such period, plus (iii) Borrower’s and General Partner’s Interest Expense
deducted in the calculation of Income from Operations for such period, plus

8



--------------------------------------------------------------------------------



 



(iv) Borrower’s Share of the Investment Affiliate EBITDA for each Investment
Affiliate, all of the foregoing without duplication.
     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
     “Eligible Assets” means, as of any date, any real property (a) located
within the U.S., Canada or Europe, (b) owned in fee simple or pursuant to a
ground lease directly or indirectly by an Encumbered Entity, (c) which is free
from any material environmental, title or structural issues, (d) which is in
scope and quality, consistent with the Borrower’s other similarly situated
property under development, and (e) which is not subject to any Lien in favor of
any Person (other than Liens described in clauses (a), (b), (c), (d), (f) or (g)
of the definition of the term “Permitted Liens”).
     “Eligible Undeveloped Land” means, as of any date, any Eligible Assets
containing no material improvements (other than infrastructure improvements such
as roads, utility feeder lines and the like).
     “Encumbered Entity” means, as of any date, any Person all of whose Equity
Interests have been pledged to Administrative Agent under the terms of the
Security Agreement.
     “Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, Borrower may
have recourse liability for Environmental Claims against such partnership, joint
venture, trust or corporation (or the property thereof).
     “Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.
     “Environmental Laws” means any and all federal, state, and local statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, licenses, agreements
and other governmental restrictions relating to the environment, the effect of
the environment on human health or to emissions, discharges or releases of
Materials of Environmental Concern into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern or the
clean up or other remediation thereof.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights

9



--------------------------------------------------------------------------------



 



for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
     “ERISA Group” means the Borrower, any Subsidiary, General Partner and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all members of an
“affiliated service group” which, together with the Borrower, any Subsidiary or
General Partner, are treated as a single employer under Section 414 of the Code
or Section 4001(b)(1) of ERISA.
     “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
     “Euro-Dollar Business Day” means any Business Day on which banks are open
for dealings in Dollar deposits in the London interbank market and any day on
which commercial banks are open for foreign exchange business in London.
     “Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
     “Euro-Dollar Loan” means a Loan to be made by a Bank as a Euro-Dollar Loan
in accordance with the applicable Notice of Borrowing.
     “Euro-Dollar Reference Bank” means the principal London offices of the
Administrative Agent.
     “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D, as Regulation D may be amended, modified or supplemented, for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents). The Adjusted Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
     “Event of Default” has the meaning set forth in Section 6.1.

10



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” means the Third Amended and Restated Revolving
Credit Agreement, dated as of June 1, 2006, among the Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited, as
Administrative Agent for Alternate Currencies, and the banks party thereto.
     “Extension Date” has the meaning set forth in Section 2.10(b).
     “Extension Fee” has the meaning set forth in Section 2.9(a).
     “Extension Notice” has the meaning set forth in Section 2.10(b).
     “Facility Amount” has the meaning set forth in Section 2.1.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
     “FFO” means “funds from operations,” defined to mean, without duplication
for any period, Income from Operations, plus (i) Borrower’s Share of Income from
Operations of any Investment Affiliate (plus Borrower’s Share of real estate
depreciation and amortization expenses of Investment Affiliates), plus (ii) real
estate depreciation and amortization expense for such period.
     “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and General Partner, with
General Partner holding, directly or indirectly other than through its interest
in Borrower, no more than a 2% economic interest in such Subsidiary.
     “First Tier JV” has the meaning set forth in Section 5.14.
     “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
     “Fiscal Year” means the fiscal year of Borrower and General Partner.
     “Fitch” means Fitch, Inc., or any successor thereto.
     “Fixed Charges” for any Fiscal Quarter period means the sum of (i) Debt
Service for such period, (ii) dividends on preferred units payable by Borrower
for such period, and (iii)

11



--------------------------------------------------------------------------------



 



distributions made by Borrower in such period to Guarantor for the purpose of
paying dividends on preferred shares in Guarantor. If any of the foregoing
Indebtedness is subject to an interest rate cap agreement purchased by the
Borrower, the Guarantor or a Consolidated Subsidiary, the interest rate shall be
assumed to be the lower of the actual interest payable on such Indebtedness or
the capped rate of such interest rate cap agreement. In no event shall any
dividends payable on the Guarantor’s or any Consolidated Subsidiary’s common
stock be included in Fixed Charges.
     “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
     “Fixed Rate Indebtedness” means all Indebtedness which accrues interest at
a fixed rate.
     “Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.
     “FMV Cap Rate” means seven and three-quarters percent (7.75%).
     “Foreign Property Interests” means Borrower’s or General Partner’s
interest, without duplication, in Properties located outside the United States.
     “GAAP” means generally accepted accounting principles recognized as such in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
     “General Partner” means AMB Property Corporation, a Maryland corporation
qualified as a real estate investment trust and the sole general partner of
Borrower.
     “Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.
     “Guarantor” shall mean AMB Property Corporation, a Maryland corporation
qualified as a real estate investment trust.
     “Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, by General Partner, as guarantor, to Administrative Agent, for the
benefit of the Banks.
     “Income from Operations” means, for any period, Net Income before the
deduction of (i) Taxes, (ii) minority interests, (iii) gains and losses on asset
sales, Debt Restructurings or write-ups or forgiveness of indebtedness,
(iv) gains and losses from extraordinary items, (v) payment of preferred
dividends, calculated in conformity with GAAP, and (vi) an adjustment to exclude
the straight-lining of rents.

12



--------------------------------------------------------------------------------



 



     “Indebtedness” as applied to any Person (and without duplication), means
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money or for the deferred purchase price of property or services,
including all liabilities of such Person evidenced by Securities or other
similar instruments, (b) all Contingent Obligations of such Person, (c) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, in excess of 2.5% of Total Liabilities in
the aggregate, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person, and (d) all other items
which, in accordance with GAAP, would be included as liabilities on the
liability side of, or in the footnotes to the balance sheet of such Person,
exclusive, however, of all dividends and distributions declared but not yet
paid. Notwithstanding the foregoing, whenever the term “Indebtedness” is used
with respect to Borrower or General Partner without expressly stating that such
Indebtedness is to be determined on a consolidated basis, such “Indebtedness”
shall only include Borrower’s Share of any Indebtedness of a Consolidated
Subsidiary.
     “Indemnitee” has the meaning set forth in Section 9.3(b).
     “Interbank Offered Rate” applicable to any Interest Period means the
average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which deposits in Dollars are offered to the
Euro-Dollar Reference Bank in the interbank market at approximately 11:00 a.m.
(London time) two Euro-Dollar Business Days before the first day of such
Interest Period in an amount approximately equal to the principal amount of the
Euro-Dollar Borrowing or Group of Loans or portion thereof to be converted into
or continued as Euro-Dollar Loans to which such Interest Period is to apply and
for a period of time comparable to such Interest Period.
     “Interest Expense” means, for any period and without duplication, total
interest expense, whether paid, accrued or capitalized, determined in accordance
with GAAP, with respect to Balance Sheet Indebtedness of Borrower and General
Partner, plus Borrower’s Share of accrued, paid or capitalized interest with
respect to any Balance Sheet Indebtedness of Investment Affiliates and
Consolidated Subsidiaries (in each case, including, without limitation, the
interest component of Capital Leases but excluding interest expense covered by
an interest reserve established under a loan facility such as capitalized
construction interest provided for in a construction loan).
     “Interest Period” means: with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 2, 3, 6, or if available from all the Banks, 12 months
thereafter as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided, that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the

13



--------------------------------------------------------------------------------



 



calendar month at the end of such Interest Period) shall end on the last
Euro-Dollar Business Day of a calendar month; and
     (c) no Interest Period may end later than the Maturity Date.
     “Interest Rate Contracts” means, collectively, interest rate swap, collar,
cap or similar agreements providing interest rate protection.
     “Intermediate Tier Entity” has the meaning set forth in Section 5.14.
     “International FinCo” has the meaning set forth in Section 5.14.
     “Intracompany Indebtedness” means Indebtedness whose obligor and obligee
are each the Borrower, the Guarantor or a Consolidated Subsidiary.
     “Investment Affiliate” means any Person in whom Guarantor or Borrower holds
an equity interest, directly or indirectly, whose financial results are not
consolidated under GAAP with the financial results of Guarantor or Borrower on
the consolidated financial statements of General Partner and Borrower.
     “Investment Affiliate EBITDA” means, for any period (i) Income from
Operations of an Investment Affiliate for such period, plus (ii) depreciation
and amortization expense and other non-cash items deducted in the calculation of
Income from Operations of such Investment Affiliate for such period, plus
(iii) Interest Expense deducted in the calculation of Income from Operations of
such Investment Affiliate for such period, all of the foregoing without
duplication.
     “Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or a rating of Baa3 or better from
Moody’s. In the event that Borrower receives Credit Ratings only from S&P and
Moody’s, and such Credit Ratings are not equivalent, the higher of such two
(2) Credit Ratings shall be used to determine whether an Investment Grade Rating
was achieved. In the event that Borrower receives more than two (2) Credit
Ratings, and such Credit Ratings are not all equivalent, the highest Credit
Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that said highest rating is from S&P or Moody’s; provided,
further, that if the highest rating is not from S&P or Moody’s, then the highest
Credit Rating from either S&P or Moody’s shall be used to determine whether an
Investment Grade Rating was achieved.
     “Investment Mortgages” means mortgages securing indebtedness with respect
to Real Property Assets directly or indirectly owed to Borrower or any of its
Subsidiaries, including, without limitation, certificates of interest in real
estate mortgage investment conduits.
     “Joint Bookrunners” means The Bank of Nova Scotia and ING Real Estate
Finance (USA) LLC, in their capacity as Joint Bookrunners hereunder.
     “Joint Lead Arrangers” means The Bank of Nova Scotia and ING Real Estate
Finance (USA) LLC, in their capacity as Joint Lead Arrangers hereunder.
     “Joint Lenders” has the meaning set forth in Section 5.14.

14



--------------------------------------------------------------------------------



 



     “Joint Venture Interests” means partnership, joint venture, membership or
other equity interests issued by any Person which is an Investment Affiliate
that is not a Subsidiary, is not consolidated with Borrower and is not
controlled by a Joint Venture Parent.
     “Joint Venture Parent” means Borrower or one or more Financing Partnerships
of Borrower which directly or indirectly owns any interest in a Joint Venture
Subsidiary.
     “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 50% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent, if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property.
     “JV Non-US Property Owner” has the meaning set forth in Section 5.14.
     “Letter of Credit” means a letter of credit in substantially the form of
Exhibit E in favor of the Administrative Agent, or such other form as may be
reasonably acceptable to the Administrative Agent.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
the Borrower or any Consolidated Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
     “Loan” means a loan made by a Bank pursuant to Section 2.1; provided that,
if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
     “Loan Documents” means this Agreement, the Notes, the Security Agreements
and the Guaranty.
     “Loan Parties” means, collectively, the Borrower, the Guarantor and each
Pledgor.
     “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.

15



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means an effect resulting from any circumstance
or event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the Borrower and its
Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents, or (ii) the ability of Administrative
Agent or the Banks to enforce the Loan Documents.
     “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
     “Maturity Date” shall mean the date when all of the Obligations hereunder
shall be due and payable which shall be September 4, 2010, unless otherwise
extended in accordance with Section 2.10(b) or accelerated pursuant to the terms
hereof.
     “Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.
     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has at any time after September 25, 1980 made contributions or has been required
to make contributions (for these purposes any Person which ceased to be a member
of the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).
     “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
governmental entity, and (b) financial covenants given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.
     “Net Income” means, for any period, net income as calculated in conformity
with GAAP.
     “Net Book Value” means, as of any date with respect to any Eligible Asset,
the Net Price to the owner of such Property adjusted to reflect the development
costs associated with such Property to such date, as determined in accordance
with GAAP.
     “Net Offering Proceeds” means all cash or other assets received by General
Partner or Borrower as a result of the issuance or sale of common shares of
beneficial interest, preferred shares of beneficial interest, partnership
interests, preferred partnership units, limited liability company interests,
Convertible Securities or other ownership or equity interests in General Partner
or Borrower less customary costs and discounts of issuance paid by General
Partner or Borrower, as the case may be.
     “Net Price” means, with respect to the purchase of any Property, without
duplication, (i) the aggregate purchase price paid as cash consideration for
such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other

16



--------------------------------------------------------------------------------



 



deferred payment to be made in connection with such purchase (except as
described in clause (ii) below) and the value of any non-cash consideration
delivered in connection with such purchase (including, without limitation,
shares or preferred shares of beneficial interest in General Partner and OP
Units or Preferred OP Units (as defined in Borrower’s partnership agreement))
plus (ii) reasonable costs of sale and non-recurring taxes paid or payable in
connection with such purchase or sale.
     “Net Present Value” shall mean, as to a specified or ascertainable dollar
amount, the present value, as of the date of calculation of any such amount
using a discount rate equal to the Alternate Base Rate in effect as of the date
of such calculation.
     “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific Property or Properties
encumbered by a Lien securing such Indebtedness and/or another Person so long as
there is no recourse to Borrower or the General Partner, or (ii) any
Consolidated Subsidiary or Investment Affiliate (provided that if an entity is a
partnership, there is no recourse to Borrower or General Partner as a general
partner of such partnership); provided, however, that personal recourse of
Borrower or General Partner for any such Indebtedness for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.
For purposes of the foregoing and for the avoidance of doubt, (a) if the
Indebtedness is partially guaranteed by the Borrower or the General Partner,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Indebtedness if it otherwise satisfies the requirements in this
definition, and (b) if the liability of Borrower or the General Partner under
any such guaranty is itself limited to specific Property or Properties, then
such Indebtedness shall still be Non-Recourse Indebtedness if such Indebtedness
otherwise satisfies the requirements of this definition.
     “Non-US Property” has the meaning set forth in Section 5.14.
     “Non-US Property Owners” has the meaning set forth in Section 5.14.
     “Notes” means the promissory notes of the Borrower, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans, and “Note” means any one of such promissory notes issued hereunder.
     “Notice of Borrowing” means a notice from Borrower in accordance with
Section 2.2.
     “Notice of Interest Rate Election” has the meaning set forth in
Section 2.7.
     “Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.
     “Parent” means, with respect to any Bank, any Person controlling such Bank.
     “Participant” has the meaning set forth in Section 9.6(b).

17



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Holdings” means Unimproved Assets, interests in Taxable REIT
Subsidiaries and Investment Mortgages, but only to the extent permitted in
Section 5.8.
     “Permitted Liens” means:
     (a) Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     (b) statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     (c) deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
     (d) utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     (f) easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which it is attached or for which it is listed;
     (g) (I) Liens and judgments which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against General Partner, Borrower, or any Subsidiary, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall have been

18



--------------------------------------------------------------------------------



 



secured a subsisting stay of execution pending such appeal or proceedings and as
to which the subject asset is not at risk of forfeiture;
     (h) Liens on Property of the Borrower or its Subsidiaries (other than
Unencumbered Property) securing Indebtedness which may be incurred or remain
outstanding without resulting in an Event of Default hereunder; and
     (i) Liens in favor of Borrower, General Partner or a Consolidated
Subsidiary against any asset of any Consolidated Subsidiary or any Investment
Affiliate.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
     “Pledgor” means each Subsidiary of the Borrower that is a party to any
Security Agreement.
     “Preferred Stock Subsidiary” means a corporation organized with two classes
of stock, consisting of one class of voting common shares and one class of
non-voting preferred shares, all of whose preferred shares are owned by a Person
seeking to be treated as a real estate investment trust under the Code (or an
operating partnership of which such Person is general partner) and all of the
common shares of which are owned by individuals or entities who are neither
owned nor controlled by such Person (but which individuals may be, and which
entities may be owned and controlled by, officers, directors or employees of
such Person), and to which such Person (or an operating partnership of which
such Person is general partner) has contributed at least ninety-five percent
(95%) or more of the equity capital raised by such corporation in exchange for
the issuance of such corporation’s shares.
     “Pro Rata Share” means, with respect to any Bank, a fraction (expressed as
a percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks’ Commitments, as adjusted from time to time in accordance with the
provisions of this Agreement.
     “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.
     “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1

19



--------------------------------------------------------------------------------



 



by Moody’s or a comparable rating by a rating agency acceptable to Syndication
Agent and (B) has total assets in excess of Ten Billion Dollars
($10,000,000,000).
     “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
     “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.
     “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time
     “REIT” means a real estate investment trust, as defined under Section 856
of the Code.
     “Revised Adjusted EBITDA” means, for any period, Adjusted EBITDA for such
period, less (a) interest income, and (b) a management fee equal to three
percent (3%) of consolidated rental revenue from Real Property Assets of the
Borrower and its Consolidated Subsidiaries and Investment Affiliates for such
period, plus (i) actual general and administrative expenses for such period to
the extent deducted in calculating Adjusted EBITDA, and (ii) actual management
fees with respect to Real Property Assets of the Borrower and its Consolidated
Subsidiaries and Investment Affiliates for such period.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
     “Second Tier Funding Loan” has the meaning set forth in Section 5.14.
     “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by General Partner or Borrower plus
Borrower’s Share of Indebtedness (but excluding Intracompany Indebtedness), the
payment of which is secured by a Lien (other than a Permitted Lien, except for
those Permitted Liens described in clause (h) of the definition thereof) on any
Property owned or leased by any Investment Affiliate or any Consolidated
Subsidiary.
     “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, any interest in any Subsidiary of General Partner or Borrower, any
interest in a Taxable REIT Subsidiary, any Indebtedness which would not be
required to be included on the liabilities side of the balance sheet of General
Partner or Borrower on a consolidated basis in accordance with GAAP, any Cash or
Cash Equivalents or any evidence of the Obligations.

20



--------------------------------------------------------------------------------



 



     “Security Agreement” means (i) with respect to the pledge of Equity
Interests in Encumbered Entities that are organized within the United States,
the US Security Agreement as defined in Section 3.1(d), (ii) with respect to the
pledge of Equity Interests in Encumbered Entity which is a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands (a “Dutch BV”), a share pledge in
the form attached hereto as Exhibit D-1 executed and delivered by any Pledgor
pledging its Equity Interests in a Dutch BV for the benefit of the
Administrative Agent (the “BV Security Agreement”), and (iii) with respect to
the pledge of Equity Interests in Encumbered Entity which is not organized
within the United States and which is not a Dutch BV, the local equivalent of a
security agreement used in the applicable jurisdiction which is sufficient to
grant a Lien (or the local equivalent) on the Equity Interests in such entity,
in the form agreed upon by Borrower and the Administrative Agent, acting
reasonably.
     “Solvent” means, with respect to any Person, that the fair saleable value
of such Person’s assets exceeds the Indebtedness of such Person.
     “Subordinated Intracompany Indebtedness” means Intracompany Indebtedness
that is subordinated to the Obligations pursuant to a subordination agreement in
substantially the form of Exhibit F.
     “Subsidiary” means any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower or General Partner.
     “Subsidiary Operating Partnership” shall mean a limited liability company
or limited partnership in which the only interest therein not owned (directly or
indirectly) by Borrower and/or General Partner shall be preference interests or
preference units, respectively.
     “Substantially Controlled by Borrower” means, with respect to any action,
that such action is substantially controlled by Borrower as contemplated under
Section 5.14.
     “Syndication Agent” means ING Real Estate Finance (USA) LLC, in its
capacity as syndication agent hereunder and its permitted successors in such
capacity in accordance with the terms of this Agreement.
     “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which General Partner directly or indirectly owns stock and General Partner and
such corporation jointly elect that such corporation shall be treated as a
taxable REIT subsidiary of General Partner under and pursuant to Section 856 of
the Code.
     “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
     “Term” has the meaning set forth in Section 2.10.
     “Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by

21



--------------------------------------------------------------------------------



 



any member of the ERISA Group from a Multiemployer Plan during a plan year in
which it is a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), or the incurrence of liability by any member of the ERISA Group under
Section 4064 of ERISA upon the termination of a Multiemployer Plan, (iii) the
filing of a notice of intent to terminate any Plan under Section 4041 of ERISA,
other than in a standard termination within the meaning of Section 4041 of
ERISA, or the treatment of a Plan amendment as a distress termination under
Section 4041 of ERISA, (iv) the institution by the PBGC of proceedings to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or cause a trustee to be appointed to administer, any Plan
or (v) any other event or condition that might reasonably constitute grounds for
the termination of, or the appointment of a trustee to administer, any Plan or
the imposition of any liability or encumbrance or Lien on the Real Property
Assets or any member of the ERISA Group under ERISA or the Code.
     “Tiered Non-US Property” has the meaning set forth in Section 5.14.
     “Total Asset Value” means, with respect to Borrower and without
duplication, (i) the quotient obtained by dividing (a) (x) (1) Revised Adjusted
EBITDA for the previous four (4) Fiscal Quarters most recently ended, minus
(2) for any Property (other than Construction Assets or Unimproved Assets) which
was acquired by Borrower, a Consolidated Subsidiary or an Investment Affiliate
in any of the previous four (4) Fiscal Quarters, the Revised Adjusted EBITDA
attributable to such Property to the extent the same was included in the Revised
Adjusted EBITDA of Borrower in clause (1) of this definition by (b) the FMV Cap
Rate, plus (ii) for any Property which was acquired by Borrower in any of the
previous four (4) Fiscal Quarters, the sum of (x) the Net Price of the Property
paid by Borrower for such Property and (y) the cost of capital expenditures
actually incurred in connection with such Property, plus (iii) for any Property
which was acquired by an Investment Affiliate or a Consolidated Subsidiary in
any of the previous four (4) Fiscal Quarters, the sum of (x) Borrower’s Share of
the Net Price of the Property paid by such Investment Affiliate or by such
Consolidated Subsidiary, as applicable, for such Property, and (y) Borrower’s
share of the cost of capital expenditures actually incurred in connection with
such Property plus (iv) the value of any Cash or Cash Equivalent owned by
Borrower (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of Borrower or any Consolidated Subsidiary), and
Borrower’s Share of any Cash or Cash Equivalent owned by any Consolidated
Subsidiary or Investment Affiliate (including Cash or Cash Equivalents held in
restricted Section 1031 accounts under the control of Borrower or any
Consolidated Subsidiary), plus (v) the value of any Construction Assets,
Unimproved Assets and any other tangible assets of Borrower (including foreign
currency exchange agreements, to the extent such agreements are material and are
reported or are required under GAAP to be reported by the Borrower in its
financial statements), as measured on a GAAP basis, plus (vi) Borrower’s Share
of the value of any Construction Assets, Unimproved Assets and any other
tangible assets of any Investment Affiliate or any Consolidated Subsidiary as
measured on a GAAP basis. For purposes of the foregoing, a Property which was a
Construction Asset will be deemed to have been acquired on the date it ceases to
be a Construction Asset.
     “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of Borrower and General Partner,
plus Borrower’s Share of all Balance Sheet Indebtedness of Investment Affiliates
and Consolidated Subsidiaries.

22



--------------------------------------------------------------------------------



 



     “Unencumbered Net Operating Cash Flow” means, as of any date of
determination, the Unencumbered Net Operating Income for the previous four
(4) Fiscal Quarters (provided that as to any Unencumbered Property acquired
during such period and owned for not less than one (1) Fiscal Quarter,
Unencumbered Net Operating Income attributable to such period occurring after
such acquisition shall be annualized).
     “Unencumbered Net Operating Income” means, for any period, for all
Unencumbered Properties, the aggregate revenues from each such Unencumbered
Property for such period (including, without limitation, lease termination fees
appropriately amortized, but excluding deferred rents receivable) or in the case
of any Unencumbered Property owned by a Joint Venture Subsidiary, Borrower’s
Share thereof, less the cost of maintaining such Unencumbered Properties
(including, without limitation, taxes, insurance, repairs and maintenance, but
excluding depreciation, amortization, interest costs and capital expenditures)
or in the case of any Unencumbered Property owned by a Joint Venture Subsidiary,
Borrower’s Share thereof (provided that as to any Unencumbered Property acquired
during such period, only revenues and property level expenses attributable to
such period occurring after such acquisition shall be included), as adjusted for
(i) capital expenditure reserves at the rate of Ten Cents ($0.10, or in the case
of any Unencumbered Property owned by a Joint Venture Subsidiary, Borrower’s
Share of Ten Cents ($0.10)) per square foot per annum of space leased as of the
applicable date of determination (provided that, as to any Unencumbered Property
acquired during such period, such amount per square foot shall be pro-rated for
the period of ownership) and (ii) to exclude the effects of straight-lining of
rents.
     “Unencumbered Property” means any retail or industrial Property (including
Unimproved Assets and Construction Assets, but excluding interests in
participating mortgages in which such Person’s interest therein is characterized
as equity according to GAAP) from time to time which (i) is an operating Real
Property Asset which is owned directly or indirectly 100% in fee (or ground
leasehold) by Borrower, a Financing Partnership or a Joint Venture Subsidiary,
(ii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by Borrower, General Partner or any Joint Venture
Parent subject) to a Lien which secures Indebtedness of any Person other than
Permitted Liens, and (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower, General Partner or
any Joint Venture Parent subject) to any Negative Pledge (provided that a
financial covenant given for the benefit of any Person that may be violated by
the granting of any Lien on any Property to secure any or all of the Obligations
shall not be deemed a Negative Pledge).
     “Unimproved Assets” means Real Property Assets (or, in the case of any Real
Property Assets to be developed in phases, any phase thereof) containing no
material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.
     “United States” means the United States of America, including the fifty
states and the District of Columbia.
     “Unsecured Debt” means the amount of Indebtedness (excluding Intracompany
Indebtedness) for borrowed money of General Partner, Borrower, any Financing
Partnership, any Preferred Stock Subsidiary or Joint Venture Subsidiary and
which is not Secured Debt, including, without limitation, the amount of all then
outstanding Loans.

23



--------------------------------------------------------------------------------



 



     “Unsecured Interest Expense” means, as of any date of determination, for
the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt, provided, however, in the case of any Preferred
Stock Subsidiary, Joint Venture Subsidiary or Consolidated Subsidiary only an
amount equal to the Borrower’s Share of any such Interest Expense on Unsecured
Debt of such entity shall be included in Unsecured Interest Expense.
     “Unused Commitments” shall mean an amount equal to all unadvanced funds
(other than unadvanced funds in connection with any construction loan) which any
third party is obligated to advance to Borrower or another Person or otherwise
pursuant to any loan document, written instrument or otherwise.
     “US Security Agreement” has the meaning set forth in Section 3.1(d).
     SECTION 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that for purposes of references to the
financial results and information of “General Partner, on a consolidated basis,”
General Partner shall be deemed to own one hundred percent (100%) of the
partnership interests in Borrower; and provided further that, if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article V to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Majority Banks wish to amend Article V for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner reasonably
satisfactory to the Borrower and the Majority Banks.
     SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a “Fixed
Rate Borrowing” is a Euro-Dollar Borrowing; and a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans).
ARTICLE II
THE CREDITS
     SECTION 2.1. Commitments to Lend. Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make Loans to the Borrower
pursuant to this Article from time to time during the term hereof in amounts
such that the aggregate principal amount of Loans by such Bank at any one time
outstanding shall not exceed its Commitment. The initial Borrowing shall be made
on the Effective Date in an amount equal to the aggregate

24



--------------------------------------------------------------------------------



 



Commitments, and shall be made from the several Banks ratably in proportion to
their respective Commitments. Subject to the provisions of Section 9.19 hereof,
in no event shall the aggregate amount of Loans outstanding at any time, exceed
the lesser of (i) $230,000,000 (as adjusted pursuant to Section 9.19, the
“Facility Amount”) or (ii) the Borrowing Base. In the event that the Facility
Amount shall be increased pursuant to Section 9.19, each Borrowing thereafter
shall be in an aggregate principal amount of $5,000,000, or an integral multiple
of $1,000,000 in excess thereof (except that any such Borrowing may be in the
aggregate amount of the Commitments then available to be borrowed). Any amounts
repaid may not be reborrowed.
     SECTION 2.2. Notice of Borrowing. With respect to any Borrowing, the
Borrower shall give Administrative Agent notice not later than 1:00 P.M. (New
York City or London time, as applicable) (x) the Business Day prior to each Base
Rate Borrowing, or (y) the third (3rd) Euro-Dollar Business Day before each
Euro-Dollar Borrowing denominated in Dollars, specifying:
     (i) the date of such Borrowing, which shall be a Business Day in the case
of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
     (ii) the aggregate amount of such Borrowing,
     (iii) whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans,
     (iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period,
     (v) payment instructions for delivery of such Borrowing; and
     (vi) certify that no Default or Event of Default has occurred or is
continuing.
     SECTION 2.3. Intentionally Omitted.
     SECTION 2.4. Intentionally Omitted.
     SECTION 2.5. Notice to Banks; Funding of Loans.
     (a) Upon receipt of a Notice of Borrowing from Borrower in accordance with
Section 2.2 hereof, the Administrative Agent shall, on the date such Notice of
Borrowing is received by the Administrative Agent, notify each applicable Bank
of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested by the Borrower) and such Notice of Borrowing
shall not thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.14.
     (b) Not later than 2:00 p.m. (New York City time) on the date of each
Borrowing as indicated in the applicable Notice of Borrowing, each Bank shall
(except as provided in subsection (d) of this Section) make available its share
of such Borrowing in Federal funds

25



--------------------------------------------------------------------------------



 



immediately available in New York, New York, to the Administrative Agent at its
address referred to in Section 9.1.
     (c) Intentionally Omitted.
     (d) Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with this
Section 2.5 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank. If and to the extent that such Bank
shall not have so made such share available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable to such
Borrowing hereunder. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. If such Bank shall
not pay to Administrative Agent such corresponding amount after reasonable
attempts are made by Administrative Agent to collect such amounts from such
Bank, Borrower agrees to repay to Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to Borrower, until the date such amount is repaid
to Administrative Agent, at the interest rate applicable thereto one
(1) Business Day after demand. Nothing contained in this Section 2.5(d) shall be
deemed to reduce the Commitment of any Bank or in any way affect the rights of
Borrower with respect to any defaulting Bank or Administrative Agent. The
failure of any Bank to make available to the Administrative Agent such Bank’s
share of any Borrowing in accordance with Section 2.5(b) hereof shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.
     (e) Subject to the provisions hereof, the Administrative Agent shall make
available each Borrowing to Borrower in Federal funds immediately available in
accordance with, and on the date set forth in, the applicable Notice of
Borrowing.
     SECTION 2.6. Notes.
     (a) The Loans of each Bank shall be evidenced by a single Note made by each
Borrower payable to the order of such Bank for the account of its Applicable
Lending Office.
     (b) Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular type be evidenced by a separate Note in
an amount equal to the aggregate unpaid principal amount of such Loans. Any
additional costs incurred by the Administrative Agent, the Borrower or the Banks
in connection with preparing such a Note shall be at the sole cost and expense
of the Bank requesting such Note. In the event any Loans evidenced by such a
Note are paid in full prior to the Maturity Date, any such Bank shall return
such Note to Borrower. Each such Note shall be in substantially the form of
Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant

26



--------------------------------------------------------------------------------



 



type. Upon the execution and delivery of any such Note, any existing Note
payable to such Bank shall be replaced or modified accordingly. Each reference
in this Agreement to the “Note” of such Bank shall be deemed to refer to and
include any or all of such Notes, as the context may require.
     (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower, with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.
     (d) The Loans shall mature, and the principal amount thereof shall be due
and payable, on the Maturity Date.
     (e) There shall be no more than five (5) Euro-Dollar Groups of Loans
outstanding at any one time.
     SECTION 2.7. Method of Electing Interest Rates. (a) The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article VIII), as
follows:
     (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
all or any portion of such Loans to Euro-Dollar Loans as of any Euro-Dollar
Business Day;
     (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
all or any portion of such Loans to Base Rate Loans and/or elect to continue all
or any portion of such Loans as Euro-Dollar Loans for an additional Interest
Period or additional Interest Periods, in each case effective on the last day of
the then current Interest Period applicable to such Loans, or on such other date
designated by Borrower in the Notice of Interest Rate Election provided Borrower
shall pay any losses pursuant to Section 2.14.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice. A Notice of Interest Rate Election may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group, (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each in the
amount of $5,000,000 or any larger multiple of $1,000,000, (iii) there shall be
no more than five (5) Euro-Dollar Groups of Loans outstanding at any time,
(iv) no Loan may be continued as, or converted into, a Euro-Dollar Loan when any

27



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing, and (v) no Interest Period
shall extend beyond the Maturity Date.
     (b) Each Notice of Interest Rate Election shall specify:
     (i) the Group of Loans (or portion thereof) to which such notice applies;
     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
     (iii) if the Loans comprising such Group are to be converted, the new type
of Loans and, if such new Loans are Euro-Dollar Loans, the duration of the
initial Interest Period applicable thereto; and
     (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
     (c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Bank the same day as it receives such Notice of Interest Rate Election of the
contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Euro-Dollar Loans, such Loans in Dollars shall be converted
into Base Rate Loans.
     SECTION 2.8. Interest Rates.
     (a) Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made until the date it
is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.7, at a
rate per annum equal to sum of the Alternate Base Rate plus the Applicable
Margin for Base Rate Loans for such day.
     (b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Applicable Margin for Euro-Dollar Loans
for such day plus the Adjusted Interbank Offered Rate applicable to such
Interest Period.
     (c) Intentionally Omitted.
     (d) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent permitted by applicable law, overdue interest in respect of all
Loans, shall bear interest at the annual rate equal to the sum (i) of the
Alternate Base Rate, (ii) the Applicable Margin for Base Rate Loans and
(iii) two percent (2%) (the “Default Rate”).

28



--------------------------------------------------------------------------------



 



     (e) The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.
     (f) Intentionally Omitted.
     (g) Interest on all Loans bearing interest at the Alternate Base Rate shall
be payable on the first Business Day of each calendar month. Interest on all
Loans bearing interest based on the London Interbank Offered Rate shall be
payable on the last Euro-Dollar Business Day of the applicable Interest Period,
but no less frequently than every three months determined on the basis of the
first (1st) day of the Interest Period applicable to the Loan in question.
     SECTION 2.9. Fees.
     (a) Extension Fee. If Borrower elects to extend the term of the Loan in
accordance with Section 2.10(b), the Borrower shall pay to the Administrative
Agent, for the account of the Banks in proportion to their interests, a fee (a
“Extension Fee”) in an amount equal to 0.25% of the aggregate Commitments. The
Extension Fee shall be paid by Borrower on or before the Extension Date.
     (b) Fees Non-Refundable. All fees set forth in this Section 2.9 shall be
deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrower to
pay such fees in accordance with the provisions hereof shall be binding upon the
Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.
     SECTION 2.10. Maturity Date.
     (a) The term (the “Term”) of the Commitments (and each Bank’s obligations
to make Loans) shall terminate and expire on the Maturity Date. Upon the date of
the termination of the Term, any Loans then outstanding (together with accrued
interest thereon and all other Obligations) shall be due and payable on such
date.
     (b) Notwithstanding the foregoing, the Borrower may extend the Maturity
Date for a period of one (1) year upon the following terms and conditions:
(i) delivery by Borrower of a written notice to the Administrative Agent (the
“Extension Notice”) on or before a date that is not more than twelve and one
half (121/2) months nor less than one (1) month prior to the Maturity Date,
which Extension Notice the Administrative Agent shall promptly deliver to the
Banks; (ii) no Event of Default shall have occurred and be continuing both on
the date the Borrower delivers the Extension Notice and on the original Maturity
Date (the “Extension Date”), (iii) Borrower shall maintain an Investment Grade
Rating from both S&P and Moody’s, and (iv) Borrower shall pay the Extension Fee
to Administrative Agent on or before the Extension Date. Borrower’s delivery of
the Extension Notice shall be irrevocable.

29



--------------------------------------------------------------------------------



 



     SECTION 2.11. Optional Prepayments.
     (a) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent, prepay any Group of Base Rate Loans pursuant to
Section 8.1, in whole at any time, or from time to time in part in amounts
aggregating One Million Dollars ($1,000,000) or more, by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment. Each such optional prepayment shall be applied to prepay ratably the
Loans of the several Banks included in such Group or Borrowing.
     (b) The Borrower may, upon at least three (3) Euro-Dollar Business Days’
notice to the Administrative Agent, pay all or any portion of any Euro-Dollar
Loan as of the last day of the Interest Period applicable thereto. Except as
provided in Article 8 and except with respect to any Euro-Dollar Loan which has
been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof,
the Borrower may not prepay all or any portion of the principal amount of any
Euro-Dollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.14. Any such prepayment shall be given on or prior to the third (3rd)
Euro-Dollar Business Day prior to, but excluding, the date of prepayment to the
Administrative Agent. Each such optional prepayment shall be in the amounts set
forth in Section 2.11(a) above and shall be applied to prepay ratably the Loans
of the Banks included in any Group of Euro-Dollar Loans, except that any
Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4 hereof may be prepaid without ratable payment of the
other Loans in such Group of Loans which have not been so converted.
     (c) The Borrower may at any time and from time to time cancel all or any
part of the Commitments by the delivery to the Administrative Agent of a notice
of cancellation within the applicable time periods set forth in Sections 2.11(a)
and (b) if there are Loans then outstanding or, if there are no Loans
outstanding at such time as to which the Commitments with respect thereto are
being canceled, upon at least three (3) Business Day’s notice to the
Administrative Agent, whereupon, in either event, all or such portion of the
Commitments, as applicable, shall terminate as to the applicable Banks, pro rata
on the date set forth in such notice of cancellation, and, if there are any
Loans then outstanding, Borrower shall prepay, as applicable, all or such
portion of Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) and (b).
     (d) Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may not be
reborrowed. In the event Borrower elects to cancel all or any portion of the
Commitments pursuant to Section 2.11(c) hereof, such amounts may not be
reborrowed.
     SECTION 2.12. Mandatory Prepayments.
     (a) Within five Business Days after notice from the Administrative Agent to
the Borrower or from the Borrower to the Administrative Agent that the aggregate
outstanding principal amount of all Loans exceeds the Borrowing Base, the
Borrower shall make a mandatory prepayment of its Loans in an aggregate amount
equal to such excess; provided, however, that, in lieu of making all or any
portion of such prepayment, the Borrower may cause Additional Collateral to be
added to the Borrowing Base or post a Letter of Credit with the Administrative
Agent as additional security for the Loans, such that, after giving effect to
such

30



--------------------------------------------------------------------------------



 



prepayment, and Additional Collateral and Letters of Credit, the Borrowing Base
shall equal or exceed the aggregate outstanding principal amount of all Loans.
Whenever any payment is made, Additional Collateral is provided or Letter of
Credit is posted pursuant to this Section 2.12(a), the Borrower shall,
concurrently with such payment or provision of Additional Collateral, deliver to
the Administrative Agent (with sufficient copies for each Bank) a Borrowing Base
Report showing that, after giving effect to such action, the Borrower shall be
in compliance with the requirements of Section 2.1. At Borrower’s request, the
Administrative Agent shall return any Letter of Credit designated by Borrower in
such request to the Administrative Agent, together with a direction to the
Letter of Credit issuer to cancel such Letter of Credit, so long as, after
giving effect to such action, no Event of Default shall then be continuing and
the Borrower shall be in compliance with the requirements of Section 2.1.
     (b) Immediately upon any acceleration of the Maturity Date of any Loans
pursuant to Section 6.2, the Borrower shall repay all of the Loans.
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 2.14.
     SECTION 2.13. General Provisions as to Payments.
     (a) The Borrower shall make each payment of the principal of and interest
on the Loans and fees hereunder, by initiating a wire transfer not later than
1:00 P.M. (New York City time) on the date when due, of Federal or other funds
immediately available in New York, New York, to the Administrative Agent at its
address referred to in Section 9.1, and the Borrower shall deliver a federal
reference number evidencing such wire to Administrative Agent as soon as
possible thereafter on the date when due. The Administrative Agent will promptly
(and in any event within one (1) Business Day after receipt thereof) distribute
to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 11:00 A.M. (New York City time) on any Business Day (or Euro-Dollar
Business Day, as applicable), and Administrative Agent shall not have
distributed to any Bank its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Federal Funds Rate. Whenever any payment of
principal of, or interest on the Base Rate Loans or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made

31



--------------------------------------------------------------------------------



 



such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank. If and to the extent that the Borrower shall not have so made such
payment, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.
     SECTION 2.14. Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan (pursuant to Article II, VI or
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans
after notice has been given to any Bank in accordance with Section 2.5(a), or if
the Borrower shall deliver a Notice of Interest Rate Election specifying that a
Euro-Dollar Loan shall be converted on a date other than the first (1st) day of
the then current Interest Period applicable thereto, the Borrower shall
reimburse each Bank within 15 days after certification of such Bank of such loss
or expense (which shall be delivered by each such Bank to Administrative Agent
for delivery to Borrower) for any resulting loss or expense incurred by it (or
by an existing Participant in the related Loan), including, without limitation,
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow, provided that such Bank shall have delivered to
Administrative Agent and Administrative Agent shall have delivered to the
Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error.
     SECTION 2.15. Computation of Interest and Fees. Interest based on the Base
Rate hereunder shall be computed on the basis of a year of 365 days (or, in the
case of interest based on the Base Rate only, 366 days in a leap year) and paid
for the actual number of days elapsed (including the first day but excluding the
last day). All other interest and fees shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day).
     SECTION 2.16. Use of Proceeds. The Borrower shall use the proceeds of the
Loans to fund and refinance development and construction and other real estate
related activities of the Borrower and its Subsidiaries.
     SECTION 2.17. Release of Collateral; Additional Collateral.
     (a) Upon not less than three (3) Business Days prior written notice to the
Administrative Agent, any Eligible Asset, or any direct or indirect ownership
interests therein, may be conveyed, assigned, encumbered, pledged or otherwise
transferred without the consent of the Administrative Agent or any Bank so long
as, following such conveyance, assignment, encumbrance, pledge or transfer,
(i) no Event of Default shall then be continuing and (ii) Borrower shall be in
compliance with the requirements of Section 2.1 or, in connection with such
conveyance, assignment, encumbrance, pledge or transfer, shall comply with the
requirements of Section 2.12. Any Eligible Asset that, following such
conveyance, assignment, encumbrance,

32



--------------------------------------------------------------------------------



 



pledge or transfer, shall no longer satisfy the conditions contained in the
definition of Eligible Asset shall immediately cease to be an Eligible Asset or
part of the Borrowing Base.
     (b) So long as there shall not then exist any Event of Default, Borrower
may deliver a written request to the Administrative Agent to release any Equity
Interests specified in such written request from the Lien of the applicable
Security Agreement. Any such request shall include a Borrowing Base Report
showing that, after giving effect to such release and any prepayment of the
Loans or provision of Additional Collateral pursuant to the requirements of
Section 2.12, Borrower shall be in compliance with Section 2.1. Within three
(3) Business Days after its receipt of such written request and Borrowing Base
Report, the Administrative Agent shall deliver to the Borrower such
documentation as may be reasonably required by Borrower to release such Equity
Interests from the Lien of the applicable Security Agreement, including, without
limitation, authorizing Borrower to file any UCC termination statements with
respect to the interests being released.
     (c) Upon the conveyance, assignment or transfer of any real property, or
the direct or indirect ownership interests therein, to one or more Encumbered
Entities, such real property shall immediately become an Eligible Asset and a
part of the Borrowing Base at such time as such real property satisfies the
other conditions contained in the definition of Eligible Asset. Any real
property that is owned directly or indirectly by one or more Encumbered Entities
that is not an Eligible Assets shall immediately become an Eligible Asset and a
part of the Borrowing Base at such time as such real property satisfies the
other conditions contained in the definition of Eligible Asset. Each such real
property that becomes an Eligible Asset as described in this section shall
constitute “Additional Collateral”.
     (d) Any Person shall immediately become an Encumbered Entity at the time
that the Equity Interests in such Person are pledged to the Administrative Agent
pursuant to the terms of the US Security Agreement, if such Person is organized
within the United States, the BV Security Agreement, if such Person is a Dutch
BV, and, in all other cases, an instrument or agreement satisfying the
requirements of clause (iii) of the definition of Security Agreement. The
Administrative Agent agrees to use reasonable commercial efforts so that the
Equity Interests in any Person that Borrower desires to be an Encumbered Person
are pledged to the Administrative Agent pursuant to an appropriate Security
Agreement. At such time as a Person becomes an Encumbered Entity, all real
property owned directly or indirectly by such Person which satisfies the other
conditions contained in the definition of Eligible Asset shall immediately
become an Eligible Asset and a part of the Borrowing Base. Any such real
property that becomes an Eligible Asset as described in this section shall also
constitute “Additional Collateral”.
ARTICLE III
CONDITIONS
     SECTION 3.1. Closing. The closing hereunder shall occur on the date when
each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:

33



--------------------------------------------------------------------------------



 



     (a) the Borrower shall have executed and delivered to the Administrative
Agent a Note for the account of each Bank dated on or before the Closing Date
complying with the provisions of Section 2.6;
     (b) the Borrower and the Administrative Agent and each of the Banks shall
have executed and delivered to the Borrower and the Administrative Agent a duly
executed original of this Agreement;
     (c) Guarantor shall have executed and delivered to the Administrative Agent
a duly executed original of the Guaranty;
     (d) a pledge and security agreement, in substantially the form of Exhibit D
(the “US Security Agreement”), duly executed by each Pledgor, together with:
     (A) in the case of certificated securities, certificates representing the
Equity Interests referred to therein accompanied by undated stock powers
executed in blank,
     (B) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the US Security Agreement, covering the Collateral described in the US
Security Agreement.
     (C) completed requests for information, dated on or before the date of the
initial Loan, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Pledgor as debtor,
together with copies of such other financing statements, and
     (D) evidence of the completion of all other actions, recordings and filings
of or with respect to the US Security Agreement that the Administrative Agent
may reasonably deem necessary or desirable in order to perfect the Liens created
thereby;
     (e) the BV Security Agreements duly executed by AMB Hausbruch Industrial
Center 2 B.V., AMB Hausbruch Industrial Center 3 B.V., AMB Hausbruch Industrial
Center 4 B.V., AMB Hausbruch Industrial Center 5 B.V., together with certified
copies of the updated shareholders’ registers of AMB Hausbruch Industrial Center
2 B.V., AMB Hausbruch Industrial Center 3 B.V., AMB Hausbruch Industrial Center
4 B.V., AMB Hausbruch Industrial Center 5 B.V., reflecting the creation of the
Dutch share pledges under the BV Security Agreements.
     (f) the Administrative Agent shall have received opinions of DLA Piper US
LLP and Loyens & Loeff N.V., counsel for the Loan Parties, acceptable to the
Administrative Agent, the Banks and their counsel;
     (g) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower,

34



--------------------------------------------------------------------------------



 



the General Partner and each Pledgor, the authority for and the validity of this
Agreement and the other Loan Documents, the incumbency of officers executing
this Agreement and the other Loan Documents and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the agreement of limited
partnership of the Borrower, as well as the certificate of limited partnership
of the Borrower, both as amended, modified or supplemented to the Closing Date,
certified to be true, correct and complete by a senior officer of the Borrower
as of a date not more than ten (10) days prior to the Closing Date, together
with a certificate of existence as to the Borrower from the Secretary of State
(or the equivalent thereof) of Delaware, to be dated not more than thirty
(30) days prior to the Closing Date, as well as the articles of incorporation of
General Partner, as amended, modified or supplemented to the Closing Date,
certified to be true, correct and complete by a senior officer of General
Partner as of a date not more than ten (10) days prior to the Closing Date,
together with a good standing certificate as to General Partner from the
Secretary of State (or the equivalent thereof) of Maryland, to be dated not more
than thirty (30) days prior to the Closing Date;
     (h) the Borrower and General Partner each shall have executed a solvency
certificate acceptable to the Administrative Agent;
     (i) [intentionally omitted];
     (j) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in their sole discretion;
     (k) the Borrower shall have taken all actions required to authorize the
execution and delivery of this Agreement and the other Loan Documents and the
performance thereof by the Borrower, General Partner shall have taken all
actions required to authorize the execution and delivery of the Guaranty and the
other Loan Documents and the performance thereof by General Partner and each
Pledgor shall have taken all actions required to authorize the execution and
delivery of the Security Agreements and the performance thereof by such Pledgor;
     (l) the Banks shall be satisfied that neither the Borrower, General Partner
nor any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect and the
Borrower shall have delivered a certificate so stating;
     (m) the Administrative Agent shall have received, for its and any other
Bank’s account, all fees due and payable pursuant to Section 2.9 hereof on or
before the Closing Date, and the reasonable fees and expenses accrued through
the Closing Date of Mayer Brown LLP, if required by such firm and if such firm
has delivered an invoice in reasonable detail of such fees and expenses in
sufficient time for Borrower to approve and process the same, shall have been
paid to Mayer Brown LLP;

35



--------------------------------------------------------------------------------



 



     (n) the Borrower shall have delivered copies of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by the Borrower and General Partner, and the validity and
enforceability, of the Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;
     (o) no Default or Event of Default shall have occurred; and
     (p) the Borrower shall have delivered a certificate in form acceptable to
Administrative Agent showing compliance with the requirements of Section 5.8 as
of the Closing Date.
     SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:
     (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2;
     (b) receipt by the Administrative Agent of a current Borrowing Base Report;
     (c) immediately after such Borrowing, the aggregate outstanding principal
amount of the Loans will not exceed the lesser of (i) the aggregate amount of
the Commitments or (ii) the current Borrowing Base;
     (d) immediately before and after such Borrowing, no Default or Event of
Default shall have occurred and be continuing both before and after giving
effect to the making of such Loans;
     (e) the representations and warranties of the Borrower contained in this
Agreement (other than representations and warranties which expressly speak as of
a different date) shall be true and correct in all material respects on and as
of the date of such Borrowing both before and after giving effect to the making
of such Loans;
     (f) no law or regulation shall have been adopted, no order, judgment or
decree of any governmental authority shall have been issued, and no litigation
shall be pending, which does or seeks to enjoin, prohibit or restrain, the
making or repayment of the Loans or the consummation of the transactions
contemplated by this Agreement; and
     (g) no event, act or condition shall have occurred after the Closing Date
which, in the reasonable judgment of the Administrative Agent or the Majority
Banks, as the case may be, has had or is likely to have a Material Adverse
Effect.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c), (d), (e) and (f) (to the extent that Borrower is or should have been
aware of any Material Adverse Effect) of this Section, except as otherwise
disclosed in writing by Borrower to the Banks. Notwithstanding anything to the
contrary, no Borrowing shall be permitted if such Borrowing would cause

36



--------------------------------------------------------------------------------



 



Borrower to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     In order to induce the Administrative Agent and each of the other Banks
which is or may become a party to this Agreement to make the Loans, the Borrower
makes the following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.
     SECTION 4.1. Existence and Power. The Borrower is a limited partnership,
duly formed and validly existing as a limited partnership under the laws of the
State of Delaware and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. General Partner is a corporation, duly
formed, validly existing and in good standing under the laws of the State of
Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.
     SECTION 4.2. Power and Authority. The Borrower has the requisite power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of the Loan Documents to which it is a party. The
Borrower and General Partner each have duly executed and delivered each Loan
Document to which it is a party in accordance with the terms of this Agreement,
and each such Loan Document constitutes the legal, valid and binding obligation
of the Borrower and General Partner, enforceable in accordance with its terms,
except as enforceability may be limited by applicable insolvency, bankruptcy or
other laws affecting creditors rights generally, or general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law. General Partner has the power and authority to execute, deliver and
carry out the terms and provisions of each of the Loan Documents to which it is
a party and has taken all necessary action to authorize the execution, delivery
and performance of such Loan Documents. General Partner has the power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents on behalf of the Borrower to which the Borrower is a party
and has taken all necessary action to authorize the execution and delivery on
behalf of the Borrower and the performance by the Borrower of such Loan
Documents.

37



--------------------------------------------------------------------------------



 



     SECTION 4.3. No Violation.
     (a) Neither the execution, delivery or performance by or on behalf of the
Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by such Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Borrower or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which the Borrower (or of
any partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject (except for such breaches and defaults under loan
agreements which the lenders thereunder have agreed to forbear pursuant to valid
forbearance agreements), or (iii) will cause a material default by the Borrower
under any organizational document of any Person in which the Borrower has an
interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).
     (b) Neither the execution, delivery or performance by General Partner of
the Loan Documents to which it is a party, nor compliance by General Partner
with the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will materially contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of General Partner or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which General Partner (or of
any partnership of which General Partner is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements), or (iii) will cause a material
default by General Partner under any organizational document of any Person in
which General Partner has an interest, the consequences of which conflict,
breach or default would have a Material Adverse Effect, or result in or require
the creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).
     SECTION 4.4. Financial Information.
     (a) The consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as of December 31, 2007, and the related consolidated statements of
operations and cash flows of Borrower for the fiscal year then ended, reported
on by PriceWaterhouseCoopers fairly present, in conformity with GAAP, the
consolidated financial position of Borrower, General Partner and

38



--------------------------------------------------------------------------------



 



their Consolidated Subsidiaries as of such date and the consolidated results of
operations and cash flows for such year.
     (b) Since December 31, 2007, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred having a Material Adverse Effect, and
(ii) except as set forth on Schedule 4.4(b), neither the Borrower nor General
Partner has incurred any material indebtedness or guaranty on or before the
Closing Date.
     (c) The unaudited consolidated balance sheet of Borrower and its
Consolidated Subsidiaries as of March 31, 2008, and the related consolidated
statement of operations and cash flows Borrower for the fiscal quarter then
ended fairly present, in conformity with GAAP, the consolidated financial
position of Borrower, General Partner and their Consolidated Subsidiaries as of
such date and the consolidated results of operations and cash flows for such
quarter, subject to normal year-end adjustments.
     SECTION 4.5. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
(i) the Borrower, General Partner or any of their Consolidated Subsidiaries,
(ii) the Loan Documents or any of the transactions contemplated by the Loan
Documents or (iii) any of their assets, before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could, individually, or in the aggregate have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or the other Loan Documents.
     SECTION 4.6. Intentionally Omitted.
     SECTION 4.7. Environmental. The Borrower conducts reviews of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Consolidated Subsidiaries when necessary in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.
     SECTION 4.8. Taxes. The Borrower, General Partner and their Consolidated
Subsidiaries have filed all United States Federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower, General Partner or any Consolidated Subsidiary, except such taxes,
if any, as are reserved against in accordance with GAAP, such taxes as are being
contested in good faith by appropriate proceedings or such taxes, the failure to
make payment of which when due and payable will not have, in the aggregate, a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower,

39



--------------------------------------------------------------------------------



 



General Partner and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.
     SECTION 4.9. Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower has disclosed to the
Administrative Agent, in writing, any and all facts which have or may have (to
the extent the Borrower can now reasonably foresee) a Material Adverse Effect.
     SECTION 4.10. Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and General Partner will be Solvent.
     SECTION 4.11. Use of Proceeds. All proceeds of the Loans will be used by
the Borrower only in accordance with the provisions hereof. Neither the making
of any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of regulations T, U, or X of the Federal Reserve Board.
     SECTION 4.12. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect;
     SECTION 4.13. Investment Company Act; Public Utility Holding Company Act.
Neither the Borrower, General Partner nor any Consolidated Subsidiary (other
than AMB Capital Partners, LLC) is (x) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (y) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 2005, or (z) subject to any other federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.
     SECTION 4.14. Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
and Guarantor is Pier 1, Bay 1, San Francisco, California 94111.
     SECTION 4.15. REIT Status. General Partner is qualified and General Partner
intends to continue to qualify as a real estate investment trust under the Code.
     SECTION 4.16. Patents, Trademarks, etc. The Borrower has obtained and holds
in full force and effect all patents, trademarks, servicemarks, trade names,
copyrights and other such rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect.

40



--------------------------------------------------------------------------------



 



     SECTION 4.17. Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of Thirty-Five
Million Dollars ($35,000,000) or more entered by a court or courts of competent
jurisdiction against General Partner or the Borrower or, to the extent such
judgment would be recourse to General Partner or Borrower, any of its
Consolidated Subsidiaries (other than judgments as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing or which have been paid or stayed).
     SECTION 4.18. No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and no Loan Party is in default in any material respect beyond any applicable
grace period under or with respect to any other material agreement, instrument
or undertaking to which it is a party or by which it or any of its property is
bound in any respect, the existence of which default is likely to result in a
Material Adverse Effect.
     SECTION 4.19. Licenses, etc. The Borrower has obtained and does hold in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.
     SECTION 4.20. Compliance With Law. To the Borrower’s knowledge, the
Borrower and each of its respective Real Property Assets are in compliance with
all laws, rules, regulations, orders, judgments, writs and decrees, including,
without limitation, all building and zoning ordinances and codes, the failure to
comply with which is likely to have a Material Adverse Effect.
     SECTION 4.21. No Burdensome Restrictions. Except as may have been disclosed
by the Borrower in writing to the Banks, the Borrower is not a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate or partnership restriction, as the case may be, which, individually or
in the aggregate, is likely to have a Material Adverse Effect.
     SECTION 4.22. Brokers’ Fees. The Borrower has not dealt with any broker or
finder with respect to the transactions contemplated by this Agreement or
otherwise in connection with this Agreement, and the Borrower has not done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by the Borrower of any brokerage fee, charge, commission or other
compensation to any party with respect to the transactions contemplated by the
Loan Documents, other than the fees payable to the Administrative Agent and the
Banks, and certain other Persons as previously disclosed in writing to the
Administrative Agent.
     SECTION 4.23. Intentionally Omitted.
     SECTION 4.24. Insurance. The Borrower currently maintains insurance at 100%
replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury

41



--------------------------------------------------------------------------------



 



and/or death, to one or more persons, or property damage, as well as workers’
compensation insurance, in each case with respect to liability and casualty
insurance with insurers having an A.M. Best policyholders’ rating of not less
than A-VII in amounts that prudent owners of assets such as Borrower’s directly
or indirectly owned Real Property Assets would maintain.
     SECTION 4.25. Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower and General Partner. The Borrower represents that it has delivered to
the Administrative Agent true, correct and complete copies of each such
documents. General Partner is the general partner of the Borrower. General
Partner holds (directly or indirectly) an approximately 94.5% common equity
ownership interest in the Borrower as of the date hereof.
     SECTION 4.26. Unencumbered Properties. As of June 30, 2008, each Property
listed on Part A of Schedule 1.1 as an Unencumbered Property (i) is wholly-owned
or ground leased (directly or beneficially) by Borrower, a Financing Partnership
or a Joint Venture Subsidiary, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower, General
Partner or any Joint Venture Parent subject) to a Lien which secures
Indebtedness of any Person, other than Permitted Liens, and (iii) is not subject
(nor are any equity interests in such Property that are owned directly or
indirectly by Borrower, General Partner or Joint Venture Parent subject) to any
Negative Pledge. All of the information set forth on Schedule 1.1 is true and
correct in all material respects as of June 30, 2008.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
     The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
     SECTION 5.1. Information. The Borrower will deliver to each of the Banks:
     (a) as soon as available and in any event within five (5) Business Days
after the same is filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each Fiscal Year of the Borrower) a
consolidated balance sheet of the Borrower, General Partner and their
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of Borrower’s and General Partner’s operations and
consolidated statements of Borrower’s and General Partner’s cash flow for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year (if available), all reported in a manner acceptable to the
Securities and Exchange Commission on Borrower’s and General Partner’s Form 10K
and reported on by PriceWaterhouseCoopers or other independent public
accountants of nationally recognized standing;
     (b) as soon as available and in any event within five (5) Business Days
after the same is filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first three quarters of
each Fiscal Year of the

42



--------------------------------------------------------------------------------



 



Borrower and General Partner), (i) a consolidated balance sheet of the Borrower,
General Partner and their Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of Borrower’s and General
Partner’s operations and consolidated statements of Borrower’s and General
Partner’s cash flow for such quarter and for the portion of the Borrower’s or
General Partner’s Fiscal Year ended at the end of such quarter, all reported in
the form provided to the Securities and Exchange Commission on Borrower’s and
General Partner’s Form 10Q, and (ii) such other information reasonably requested
by the Administrative Agent or any Bank;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer of the Borrower (i) setting forth in reasonable detail (including,
without limitation, reconciliation to GAAP) the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.8 on the date of such financial statements; (ii) certifying (x) that
such financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower on the dates and for the
periods indicated, on the basis of GAAP, with respect to the Borrower subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 and 5.9 at or as of the date of said financial statements, and
(2) on the basis of such review of the Loan Documents and the business and
condition of the Borrower, to the best knowledge of such officer, as of the last
day of the period covered by such certificate no Default or Event of Default
under any other provision of Section 6.1 occurred and is continuing or, if any
such Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and the action the Borrower proposes to take in
respect thereof. Such certificate shall set forth the calculations required to
establish the matters described in clauses (1) and (2) above;
     (d) (i) within five (5) Business Days after any officer of the Borrower
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or its directly or indirectly owned Real
Property Assets as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, is likely to individually or
in the aggregate, result in a Material Adverse Effect, and (y) any other event,
act or condition which is likely to result in a Material Adverse Effect;

43



--------------------------------------------------------------------------------



 



     (e) promptly upon the mailing thereof to the shareholders of General
Partner generally, copies of all proxy statements so mailed;
     (f) promptly upon the filing thereof and to the extent that the same is not
publicly available, copies of all reports on Forms 10-K and 10-Q (or their
equivalents) (other than the exhibits thereto, which exhibits will be provided
upon request therefor by any Bank) which General Partner shall have filed with
the Securities and Exchange Commission;
     (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, and in the case of clauses (i) through (vii) above, which event could
result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;
     (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the existence of any Environmental Claim pending against the Borrower or
any Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect or (iii) any release, emission, discharge or disposal of
any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim

44



--------------------------------------------------------------------------------



 



against the Borrower or any Environmental Affiliate which in any such event is
likely to have a Material Adverse Effect;
     (i) promptly and in any event within five (5) Business Days after receipt
of any notices or correspondence from any company or agent for any company
providing insurance coverage to the Borrower relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
     (j) simultaneously with the delivery of the information required by
Sections 5.1(a) and (b), a statement of all Unencumbered Properties and a
Borrowing Base Report as of the date of the financial statements described
therein, certified by the chief financial officer of the Borrower; and
     (k) from time to time such additional information regarding the financial
position or business of the Borrower, General Partner and their Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower, General Partner or their Subsidiaries to
any material liability under, any applicable law, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower,
General Partner or any of their Subsidiaries or on any Property of any of them.
     SECTION 5.2. Payment of Obligations. The Borrower, General Partner and
their Consolidated Subsidiaries will pay and discharge, at or before maturity,
all their respective material obligations and liabilities including, without
limitation, any obligation pursuant to any agreement by which it or any of its
properties is bound, in each case where the failure to so pay or discharge such
obligations or liabilities is likely to result in a Material Adverse Effect, and
will maintain in accordance with GAAP, appropriate reserves for the accrual of
any of the same.
     SECTION 5.3. Maintenance of Property; Insurance; Affiliate Transfers.
     (a) The Borrower will keep, and will cause each Consolidated Subsidiary to
keep, all property useful and necessary in its business, including without
limitation its Real Property Assets (for so long as it constitutes Real Property
Assets), in good repair, working order and condition, ordinary wear and tear
excepted, in each case where the failure to so maintain and repair will have a
Material Adverse Effect.
     (b) The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, Borrower’s Real Property Assets. The Borrower will
deliver to the Administrative Agent upon the reasonable request of the
Administrative Agent from time to time (i) full information as to the insurance
carried, (ii) within five (5) days of receipt of notice from any insurer a copy
of any notice of cancellation or material change in coverage required by
Section 4.24 from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal (without replacement)
of coverage by the Borrower.

45



--------------------------------------------------------------------------------



 



     SECTION 5.4. Maintenance of Existence. The Borrower and General Partner
each will preserve, renew and keep in full force and effect, their respective
partnership and corporate existence and their respective rights, privileges and
franchises necessary for the normal conduct of business unless the failure to
maintain such rights and franchises does not have a Material Adverse Effect.
     SECTION 5.5. Compliance with Laws. The Borrower and General Partner will,
and will cause their Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose Administrative Agent or Banks to any material liability
therefor.
     SECTION 5.6. Inspection of Property, Books and Records. The Borrower will
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities in conformity with GAAP, modified as required by this Agreement and
applicable law; and will permit representatives of any Bank, at such Bank’s
expense, or from and after an Event of Default, at Borrower’s expense, to visit
and inspect any of its properties, including without limitation its Real
Property Assets, and so long as disclosure of such information could not result
in a violation of, or expose the Borrower, General Partner or their Subsidiaries
to any material liability under, any applicable law, ordinance or regulation or
any agreements with unaffiliated third parties that are binding on the Borrower,
General Partner or any of their Subsidiaries or on any Property of any of them,
to examine and make abstracts from any of its books and records and to discuss
its affairs, finances and accounts with its officers and independent public
accountants, all at such reasonable times during normal business hours, upon
reasonable prior notice and as often as may reasonably be desired.
Administrative Agent shall coordinate any such visit or inspection to arrange
for review by any Bank requesting any such visit or inspection.
     SECTION 5.7. Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its, General
Partner’s and their Consolidated Subsidiaries’ existence and its patents,
trademarks, servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.
     SECTION 5.8. Financial Covenants.
     (a) Total Liabilities to Total Asset Value. Borrower shall not permit the
ratio of Total Liabilities to Total Asset Value of Borrower to exceed 0.60:1 at
any time; provided, however, such ratio may exceed 0.60:1 for any two
(2) consecutive quarters but in no event shall Borrower permit the ratio of
Total Liabilities to Total Asset Value to exceed 0.65:1 at any time.

46



--------------------------------------------------------------------------------



 



     (b) Adjusted EBITDA to Fixed Charges Ratio. Borrower shall not permit the
ratio of Adjusted EBITDA to Fixed Charges, for the then most recently completed
four (4) consecutive Fiscal Quarters, to be less than 1.75:1.
     (c) Secured Debt to Total Asset Value. Borrower shall not permit the ratio
of Secured Debt to Total Asset Value of Borrower to exceed 0.25:1 at any time.
     (d) Intentionally Omitted.
     (e) Unencumbered Net Operating Cash Flow to Unsecured Interest Expense.
Borrower shall not permit the ratio of Unencumbered Net Operating Cash Flow to
Unsecured Interest Expense to be less than 1.75:1.
     (f) Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of the
Borrower determined in conformity with GAAP will at no time be less than the sum
of Two Billion Two Hundred Million Dollars ($2,200,000,000.00) and seventy
percent (70%) of the Net Offering Proceeds (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in Borrower or Guarantor, up to the amount paid by Borrower or
Guarantor in connection with such redemption, retirement or repurchase, where,
for the avoidance of doubt, the net effect is that neither Borrower nor
Guarantor shall have increased its Net Worth as a result of any such proceeds)
received by the Borrower or General Partner subsequent to the Closing Date.
     (g) Dividends. During the continuance of a monetary Event of Default,
Borrower shall only pay partnership distributions that are necessary to enable
General Partner to make those dividends necessary to maintain General Partner’s
status as a real estate investment trust.
     (h) Permitted Holdings. Borrower’s primary business will not be
substantially different from that conducted by Borrower on the Closing Date and
shall include the ownership, operation and development of Real Property Assets
and any other business activities of Borrower and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and its Subsidiaries
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly by Borrower does not
exceed, at any time, twenty-five percent (25%) of Total Asset Value of Borrower
unless a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed). For purposes of
calculating the foregoing percentage, the value of Unimproved Assets shall be
calculated based upon the book value thereof, determined in accordance with
GAAP.
     (i) Intentionally Omitted.
     (j) No Liens. Borrower and General Partner shall not, and shall not allow
any of their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries
to, allow any Unencumbered Property (or any equity interests in such Property
that are owned directly or indirectly by Borrower, General Partner or any Joint
Venture Parent), that is necessary to comply with the provisions of
Section 5.8(e) hereof, to become subject to a Lien that secures the Indebtedness
of any Person, other than Permitted Liens.

47



--------------------------------------------------------------------------------



 



     (k) Calculation. Each of the foregoing ratios and financial requirements
shall be calculated as of the last day of each Fiscal Quarter.
     SECTION 5.9. Restriction on Fundamental Changes.
     (a) Neither the Borrower nor General Partner shall enter into any merger or
consolidation without obtaining the prior written consent thereto in writing of
the Majority Banks, unless the following criteria are met: (i) either (x) the
Borrower or General Partner is the surviving entity, or (y) the individuals
constituting the General Partner’s board of directors or board of trustees
immediately prior to such merger or consolidation represent a majority of the
surviving entity’s board of directors or board of trustees after such merger or
consolidation; and (ii) the entity which is merged into Borrower or General
Partner is predominantly in the commercial real estate business. Nothing in this
Section shall be deemed to prohibit the sale or leasing of portions of the Real
Property Assets in the ordinary course of business.
     (b) The Borrower shall not amend its agreement of limited partnership or
other organizational documents in any manner that would have a Material Adverse
Effect without the Majority Banks’ consent. Without limitation of the foregoing,
no Person shall be admitted as a general partner of the Borrower other than
General Partner. General Partner shall not amend its articles of incorporation,
by-laws, or other organizational documents in any manner that would have a
Material Adverse Effect without the Majority Banks’ consent. The Borrower shall
not make any “in-kind” transfer of any of its property or assets to any of its
constituent partners if such transfer would result in an Event of Default under
Section 6.1(b) by reason of a breach of the provisions of Section 5.8.
     SECTION 5.10. Changes in Business.
     (a) Except for Permitted Holdings and Foreign Property Interests, neither
the Borrower nor General Partner shall enter into any business which is
substantially different from that conducted by the Borrower or General Partner
on the Closing Date after giving effect to the transactions contemplated by the
Loan Documents. The Borrower shall carry on its business operations through the
Borrower, its Consolidated Subsidiaries and its Investment Affiliates.
     (b) Except for Permitted Holdings and Foreign Property Interests, Borrower
shall not engage in any line of business which is substantially different from
the business conducted by the Borrower on the Closing Date, which includes the
ownership, operation and development of Real Property Assets and the provision
of services incidental thereto, whether directly or through its Consolidated
Subsidiaries and Investment Affiliates.
     SECTION 5.11. General Partner Status.
     (a) Status. General Partner shall at all times (i) remain a publicly traded
company listed for trading on the New York Stock Exchange, and (ii) maintain its
status as a self-directed and self-administered real estate investment trust
under the Code.
     (b) Indebtedness. General Partner shall not, directly or indirectly,
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except:

48



--------------------------------------------------------------------------------



 



     (1) the Obligations; and
     (2) Indebtedness of Borrower for which there is recourse to General Partner
which, after giving effect thereto, may be incurred or may remain outstanding
without giving rise to an Event of Default or Default under any provision of
this Article V.
     (c) Restriction on Fundamental Changes.
     (1) General Partner shall not have an investment in any Person other than
(i) Borrower or indirectly through Borrower, (ii) directly or indirectly in
Financing Partnerships, and (iii) the interests identified on
Schedule 5.11(c)(1) as being owned by General Partner.
     (2) General Partner shall not acquire an interest in any Property other
than securities issued by Borrower and Financing Partnerships and the interests
identified on Schedule 5.11(c)(2) attached hereto.
     (d) Environmental Liabilities. Neither General Partner nor any of its
Subsidiaries shall become subject to any Environmental Claim which has a
Material Adverse Effect, including, without limitation, any arising out of or
related to (i) the release or threatened release of any Material of
Environmental Concern into the environment, or any remedial action in response
thereto, or (ii) any violation of any Environmental Laws. Notwithstanding the
foregoing provision, General Partner shall have the right to contest in good
faith any claim of violation of an Environmental Law by appropriate legal
proceedings and shall be entitled to postpone compliance with the obligation
being contested as long as (i) no Event of Default shall have occurred and be
continuing, (ii) General Partner shall have given Administrative Agent prior
written notice of the commencement of such contest, (iii) noncompliance with
such Environmental Law shall not subject General Partner or such Subsidiary to
any criminal penalty or subject Administrative Agent or any Bank to pay any
civil penalty or to prosecution for a crime, and (iv) no portion of any Property
material to Borrower or its condition or prospects shall be in substantial
danger of being sold, forfeited or lost, by reason of such contest or the
continued existence of the matter being contested.
     (e) Disposal of Partnership Interests. General Partner will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in Borrower or any of its equity
interest in any of the partners of the Borrower as of the date hereof (except in
connection with the dissolution or liquidation of such partners of the Borrower
or the redemption of interests in connection with stock repurchase programs),
except for the reduction of General Partner’s interest in the Borrower arising
from Borrower’s issuance of partnership interests in the Borrower or the
retirement of preferred units by Borrower. General Partner will continue to be
the managing general partner of Borrower.
     SECTION 5.12. Other Indebtedness. Borrower and General Partner shall not
allow any of their Subsidiaries, Financing Partnerships or Joint Venture
Subsidiaries that own, directly or indirectly, any Unencumbered Property to
directly or indirectly create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness other than trade debt incurred in the
ordinary course of business and Indebtedness owing to Borrower or any

49



--------------------------------------------------------------------------------



 



Financing Partnership, if the resulting failure of such Property to qualify as a
Unencumbered Property would result in an Event of Default under Section 5.8.
     SECTION 5.13. Forward Equity Contracts. If Borrower shall enter into any
forward equity contracts, Borrower may only settle the same by delivery of
stock, it being agreed that if Borrower shall settle the same with cash, the
same shall constitute an Event of Default hereunder unless Borrower shall have
received the unanimous consent of the Banks to settle such forward equity
contracts with cash.
     SECTION 5.14. Capital Funding Loans. Notwithstanding anything in this
Agreement to the contrary, in the event that any Property located outside the
United States (each a “Non-US Property”) is owned by a Financing Partnership (a
“100% AMB Non-US Property Owner”), by a Joint Venture Subsidiary (a “JV Non-US
Property Owner”) or by a wholly-owned direct or indirect subsidiary of a Joint
Venture Subsidiary (a “Tiered Non-US Property Owner”; such Joint Venture
Subsidiary is hereinafter referred to as the “First Tier JV”; each entity
through which the First Tier JV indirectly owns a Tiered Non-US Property Owner
is hereinafter referred to as an “Intermediate Tier Entity”; and the Tiered
Non-US Property Owners, the 100% AMB Non-US Property Owners and the JV Non-US
Property Owners are sometimes hereinafter referred to individually as a “Non-US
Property Owner” and collectively as the “Non-US Property Owners”) and the Non-US
Property Owner or, in the case of any Tiered Non-US Property Owner, the related
First Tier JV or a related Intermediate Tier Entity has incurred Indebtedness
(whether or not such Indebtedness is secured by a Lien against such Non-US
Property and/or any direct or indirect equity interests in the Non-US Property
Owner) (each a “Capital Funding Loan”) held by

  (x)   in the case of a 100% AMB Non-US Property Owner, Borrower or any other
Financing Partnership, and     (y)   in the case of a JV Non-US Property Owner
or a Tiered Non-US Property Owner, either (AA) an entity (hereinafter an
“International FinCo”) in which Borrower’s Share is the same or greater than
Borrower’s Share in such Non-US Property Owner, or (BB) a Financing Partnership
(or Borrower directly) and entities which are not Financing Partnerships
(including Persons who are not Affiliates of Borrower or whose constituent
entities include Persons who are not Affiliates of Borrower) (“Joint Lenders”),
provided that Borrower’s direct or indirect share of such Indebtedness is the
same or greater than Borrower’s Share of such Non-US Property Owner,

then no such Capital Funding Loan or related Second Tier Funding Loan (as
defined below) shall be deemed to constitute Indebtedness for any purposes under
this Agreement, any Lien securing such Capital Funding Loan shall be a Permitted
Lien and no Non-US Property to which such Capital Funding Loan or Second Tier
Funding Loan relates shall fail to be a Unencumbered Property solely because the
capital provided to the applicable Non-US Property Owner or related First Tier
JV or Intermediate Tier Entity was in the form of a Capital Funding Loan rather
than a contribution to the equity of such Non-US Property Owner, First Tier JV
or Intermediate Tier Entity, so long as

50



--------------------------------------------------------------------------------



 



     (a) in the case of a Capital Funding Loan made by an International FinCo,
the sale of such Capital Funding Loan, or the sale or refinancing of any
interest in the Non-US Property or any direct or indirect equity interests in
the Non-US Property Owner acquired as a result of the exercise of any remedies
in connection with the enforcement of such Capital Funding Loan, is
Substantially Controlled by Borrower (as defined below),
     (b) in the case of a Capital Funding Loan made by Joint Lenders, any
remedies in connection with enforcement of such Capital Funding Loan may only be
exercised by such Joint Lenders concurrently and, in the event of any such
exercise and the Joint Lenders acquire such Non-US Property or any direct or
indirect equity interests in such Non-US Property Owner, the sale or refinancing
of such Non-US Property and, if the direct or indirect equity interests in such
Non-US Property Owner are held jointly, such equity interests will be
Substantially Controlled by Borrower, and
     (c) no interest in any Capital Funding Loan or Second Tier Funding Loan
held directly or indirectly by Borrower is subject to any Lien (other than a
Permitted Lien) or any Negative Pledge.
For purposes of the foregoing, an action will be “Substantially Controlled by
Borrower” if such action is substantially controlled directly by Borrower or
through one or more Financing Partnerships either by agreement of the parties,
through the provisions of a Person’s formation documents or otherwise. For
purposes of the preceding sentence, an action shall be deemed to be
substantially controlled directly by Borrower or through one or more Financing
Partnerships if Borrower or such Financing Partnerships have the ability to
exercise a usual and customary buy-sell right in the event of a disagreement
regarding such action. As used herein the term “Second Tier Funding Loan” means
any loans made to an International FinCo by Borrower, any Financing Partnerships
of Borrower and/or any other Person with an equity interest in such
International FinCo (or affiliates of such other Person) so long as
(x) Borrower’s direct or indirect share of the combined loans of Borrower, any
Financing Partnership and/or such other Persons (or affiliates thereof) to the
International FinCo is the same or greater than Borrower’s Share of the
applicable Non-US Property Owner, and (y) all such loans are pari passu and any
remedies that may be exercised in connection with enforcement of such loans may
only be exercised concurrently or not at all.
     SECTION 5.15. Liens and Indebtedness. The Borrower shall not, and shall not
allow (i) any Pledgor to, create, incur or suffer to exist any Lien upon any of
the Collateral (other than Liens described in clauses (a), (b), (c), (d), (f) or
(g) of the definition of the term “Permitted Liens”) or (ii) any Encumbered
Entity or any Subsidiary of an Encumbered Entity that directly or indirectly
owns an Eligible Asset to (A) create, incur, assume or otherwise become or
remain directly or indirectly liable for any Indebtedness (other than
Subordinated Intracompany Indebtedness) or (B) create, incur or suffer to exist
any Lien in favor of any Person (other than Liens described in clauses (a), (b),
(c), (d), (f) or (g) of the definition of the term “Permitted Liens”).

51



--------------------------------------------------------------------------------



 



ARTICLE VI
DEFAULTS
     SECTION 6.1. Events of Default. An “Event of Default” shall have occurred
if one or more of the following events shall have occurred and be continuing:
     (a) the Borrower shall fail to (i) pay when due any principal of any Loan,
or (ii) the Borrower shall fail to pay when due interest on any Loan or any fees
or any other amount payable to Administrative Agent or the Banks hereunder and
the same shall continue for a period of five (5) days after the same becomes
due;
     (b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.8, Section 5.9(a) or (b), Section 5.10, Section 5.11(a), (b) or (c),
Section 5.12, Section 5.13 or Section 5.15;
     (c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a), (b), (e),
(f), (g), (h), (j), (n) or (o) of this Section 6.1) or the Borrower or any
Pledgor shall fail to observe or perform any covenant or agreement or its part
to be observed or performed under any other Loan Document for 30 days after
written notice thereof has been given to the Borrower or such Loan Party by the
Administrative Agent; or if such default is of such a nature that it cannot with
reasonable effort be completely remedied within said period of thirty (30) days
such additional period of time as may be reasonably necessary to cure same,
provided the Borrower or such Loan Party commences such cure within said thirty
(30) day period and diligently prosecutes same, until completion, but in no
event shall such extended period exceed ninety (90) days;
     (d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement, by the Guarantor in the Guaranty
or by any Pledgor in any Security Agreement shall prove to have been incorrect
in any material respect when made (or deemed made) and, with respect to such
representations, warranties, certifications or statements not known by such Loan
Party at the time made or deemed made to be incorrect, the defect causing such
representation or warranty to be incorrect when made (or deemed made) is not
removed (or, at the Borrower’s option in the case of a Pledgor, so long as the
Borrower would be compliance with Section 2.1 after giving effect thereto, the
removal of such Person as a Pledgor pursuant to Section 2.17) within thirty
(30) days after written notice thereof from Administrative Agent to such Loan
Party;
     (e) the Borrower, the General Partner, any Subsidiary or any Investment
Affiliate shall default in the payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) of any amount owing in
respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amounts exceed Fifty Million Dollars
($50,000,000) and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace

52



--------------------------------------------------------------------------------



 



period and such default has not been waived, in writing, by the holder of any
such Debt; or the Borrower, the General Partner, any Subsidiary or any
Investment Affiliate shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;
     (f) any Loan Party or the owner of any Eligible Asset shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidate, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing;
     (g) an involuntary case or other proceeding shall be commenced against any
Loan Party or the owner of any Eligible Asset seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against any Loan
Party or the owner of any Eligible Asset under the federal bankruptcy laws as
now or hereafter in effect. Notwithstanding anything in Sections 6.1(f) and (g)
to the contrary, Sections 6.1(f) and (g) shall not apply to any Loan Party which
is a Pledgor or any owner of any Eligible Asset so long as Borrower remains, or
Borrower takes any of the actions described in Section 2.12 so that, following
such actions, Borrower will remain in compliance with the requirement of
Section 2.1 even if the value of any eligible Assets directly or indirectly
owned by any such Pledgor or the Eligible Assets of such owner are excluded from
the Borrowing Base;
     (h) intentionally omitted;
     (i) one or more final, non-appealable judgments or decrees in an aggregate
amount of Thirty-Five Million Dollars ($35,000,000) or more shall be entered by
a court or courts of competent jurisdiction against the General Partner, the
Borrower or, to the extent of any recourse to the General Partner or the
Borrower or any General Partner’s or Borrower’s Consolidated Subsidiaries (other
than any judgment as to which, and only to the extent, a reputable insurance
company has acknowledged coverage of such claim in writing) and (i) any such
judgments or decrees shall not be stayed, discharged, paid, bonded or vacated
within thirty (30) days or (ii) enforcement proceedings shall be commenced by
any creditor on any such judgments or decrees;

53



--------------------------------------------------------------------------------



 



     (j) there shall be a change in the majority of the Board of Directors of
the General Partner during any twelve (12) month period, excluding any change in
directors resulting from (x) the death or disability of any director, or
(y) satisfaction of any requirement for the majority of the members of the board
of directors or trustees of the General Partner to qualify under applicable law
as independent directors or (z) the replacement of any director who is an
officer or employee of the General Partner or an affiliate of the General
Partner with any other officer or employee of the General Partner or an
affiliate of the General Partner;
     (k) any Person (including affiliates of such Person) or “group” (as such
term is defined in applicable federal securities laws and regulations) shall
acquire more than thirty percent (30%) of the common shares of the General
Partner;
     (l) the General Partner shall cease at any time to qualify as a real estate
investment trust under the Code;
     (m) if any Termination Event with respect to a Plan, Multiemployer Plan or
Benefit Arrangement shall occur as a result of which Termination Event or Events
any member of the ERISA Group has incurred or may incur any liability to the
PBGC or any other Person and the sum (determined as of the date of occurrence of
such Termination Event) of the insufficiency of such Plan, Multiemployer Plan or
Benefit Arrangement and the insufficiency of any and all other Plans,
Multiemployer Plans and Benefit Arrangements with respect to which such a
Termination Event shall occur and be continuing (or, in the case of a Multiple
Employer Plan with respect to which a Termination Event described in clause (ii)
of the definition of Termination Event shall occur and be continuing and in the
case of a liability with respect to a Termination Event which is or could be a
liability of the Borrower or the General Partner rather than a liability of the
Plan, the liability of the Borrower or the General Partner) is equal to or
greater than $20,000,000 and which the Administrative Agent reasonably
determines will have a Material Adverse Effect;
     (n) if, any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
     (o) at any time, for any reason any Loan Party seeks to repudiate its
obligations under any Loan Document or the General Partner seeks to repudiate
its obligations under the Guaranty;
     (p) a default beyond any applicable notice or grace period under any of the
other Loan Documents;
     (q) any assets of Borrower shall constitute “assets” (within the meaning of
ERISA or Section 4975 of the Code, including but not limited to 29 C.F.R. §
2510.3-101

54



--------------------------------------------------------------------------------



 



or any successor regulation thereto) of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code; or
     (r) the Note, the Loan, the Obligations, the Guaranty, any Security
Agreement or any of the Loan Documents or the exercise of any of the
Administrative Agent’s or any of the Bank’s rights in connection therewith shall
constitute a prohibited transaction under ERISA and/or the Code.
     SECTION 6.2. Rights and Remedies.
     (a) Upon the occurrence of any Event of Default described in
Sections 6.1(f), (g), (o) or (q), the Commitments shall immediately terminate
and the unpaid principal amount of, and any and all accrued interest on, the
Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, the Administrative Agent, following consultation with the Banks, may
(and upon the demand of the Majority Banks shall), by written notice to the
Borrower, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent and the Banks at law or equity or under any
of the other Loan Documents, declare that the Commitments are terminated and
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Loans and any and all accrued fees and other Obligations
hereunder to be, and the same shall thereupon be, immediately due and payable
with all additional interest from time to time accrued thereon and (except as
otherwise provided in the Loan Documents) without presentation, demand, or
protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and notice of acceleration), all of which are hereby expressly
waived by the Borrower.
     (b) Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, the Administrative Agent and the Banks each agree
that any exercise or enforcement of the rights and remedies granted to the
Administrative Agent or the Banks under this Agreement or at law or in equity
with respect to this Agreement or any other Loan Documents shall be commenced
and maintained by the Administrative Agent on behalf of the Administrative Agent
and/or the Banks. The Administrative Agent shall act at the direction of the
Majority Banks in connection with the exercise of any and all remedies at law,
in equity or under any of the Loan Documents or, if the Majority Banks are
unable to reach agreement, then, from and after an Event of Default, the
Administrative Agent may pursue such rights and remedies as it may determine.
     SECTION 6.3. Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being requested to
do so by the Majority Banks and shall thereupon notify all the Banks thereof.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has

55



--------------------------------------------------------------------------------



 



received notice in writing from a Bank or Borrower referring to this Agreement
or the other Loan Documents, describing such event or condition. Should
Administrative Agent receive notice of the occurrence of an Default or Event of
Default expressly stating that such notice is a notice of an Default or Event of
Default, or should Administrative Agent send Borrower a notice of Default or
Event of Default, Administrative Agent shall promptly give notice thereof to
each Bank.
     SECTION 6.4. Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 9.16 hereof, from and after an Event of Default, to the extent proceeds
are received by Administrative Agent, such proceeds will be distributed to the
Banks pro rata in accordance with the sum of (i) the unpaid principal amount of
the Loans (giving effect to any participations granted therein pursuant to
Section 9.4) and (ii) the obligations of the Borrower to the Banks that are
party to any interest rate swap, collar, cap or similar agreement providing
interest rate protection for the Loans that, by their terms, are required to be
secured by the Collateral.
ARTICLE VII
THE AGENTS
     SECTION 7.1. Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Sections 7.8, 7.9 and 7.10 hereof, the provisions of this
Article VII are solely for the benefit of Administrative Agent and the Banks,
and Borrower shall not have any rights to rely on or enforce any of the
provisions hereof. In performing its functions and duties under this Agreement,
Administrative Agent shall each act solely as an agent of the Banks and do not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.
     SECTION 7.2. Agency and Affiliates. The Bank of Nova Scotia and ING Real
Estate Finance (USA) LLC, TD Bank N.A. and US Bank, National Association each
has the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, Syndication Agent or Documentation Agent, as applicable,
and The Bank of Nova Scotia and ING Real Estate Finance (USA) LLC, TD Bank N.A.
and US Bank, National Association and each of their affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower, General Partner or any Subsidiary or affiliate of the Borrower as
if they were not the Administrative Agent, Syndication Agent or Documentation
Agent, as applicable, hereunder, and the term “Bank” and “Banks” shall include
each of The Bank of Nova Scotia, ING Real Estate Finance (USA) LLC, TD Bank N.A.
and US Bank, National Association, each in its individual capacity.
     SECTION 7.3. Action by Agents. The obligations of each of the Agents
hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, each of the Agents shall not be required to take
any action with respect to any Default or Event of

56



--------------------------------------------------------------------------------



 



Default, except as expressly provided in Article VI. The duties of each Agent
shall be administrative in nature. Subject to the provisions of Sections 7.1,
7.5 and 7.6, each Agent shall administer the Loans in the same manner as each
administers its own loans.
     SECTION 7.4. Consultation with Experts. As between Administrative Agent on
the one hand and the Banks on the other hand, the Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.
     SECTION 7.5. Liability of Agents. As between each Agent on the one hand and
the Banks on the other hand, none of the Agents nor any of their affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection herewith (i) with the
consent or at the request of the Majority Banks or (ii) in the absence of its
own gross negligence or willful misconduct. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to such Agent, or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between each Agent on the one hand and the Banks on the other hand,
none of the Agents shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.
     SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance with
its Commitment, indemnify the Agents and their affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including, without limitation, counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitee’s gross negligence or willful misconduct) that such
indemnitee may suffer or incur in connection with its duties as Agent under this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder. In the event that any Agent shall, subsequent to its
receipt of indemnification payment(s) from Banks in accordance with this
section, recoup any amount from the Borrower, or any other party liable therefor
in connection with such indemnification, such Agent shall reimburse the Banks
which previously made the payment(s) pro rata, based upon the actual amounts
which were theretofore paid by each Bank. Each Agent shall reimburse such Banks
so entitled to reimbursement within two (2) Business Days of its receipt of such
funds from the Borrower or such other party liable therefor.
     SECTION 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, Syndication Agent or any

57



--------------------------------------------------------------------------------



 



other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.
     SECTION 7.8. Successor Agents. The Administrative Agent or the Syndication
Agent may resign at any time by giving notice thereof to the Banks, the Borrower
and each other and the Administrative Agent or the Syndication Agent, as
applicable, shall resign in the event its Commitment (without participants) is
reduced to less than Ten Million Dollars ($10,000,000) unless as a result of a
cancellation or reduction in the aggregate Commitments. Upon any such
resignation, the Majority Banks shall have the right to appoint a successor
Administrative Agent or Syndication Agent, as applicable, which successor
Administrative Agent or successor Syndication Agent (as applicable) shall,
provided no Event of Default has occurred and is then continuing, be subject to
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent or Syndication Agent (as
applicable) shall have been so appointed by the Majority Banks and approved by
the Borrower, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent or Syndication Agent (as applicable) gives notice
of resignation, then the retiring Administrative Agent or retiring Syndication
Agent (as applicable) may, on behalf of the Banks, appoint a successor
Administrative Agent or Syndication Agent (as applicable), which shall be the
Administrative Agent, Documentation Agent or the Syndication Agent as the case
may be, who shall act until the Majority Banks shall appoint an Administrative
Agent or Syndication Agent. Any appointment of a successor Administrative Agent
or Syndication Agent by Majority Banks or the retiring Administrative Agent or
the Syndication Agent pursuant to the preceding sentence shall, provided no
Event of Default has occurred and is then continuing, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. Upon the acceptance of its appointment as the Administrative Agent or
Syndication Agent hereunder by a successor Administrative Agent or successor
Syndication Agent, as applicable, such successor Administrative Agent or
successor Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s or retiring Syndication Agent’s resignation hereunder,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or the
Syndication Agent, as applicable. For gross negligence or willful misconduct, as
determined by all the Banks (excluding for such determination Administrative
Agent or Syndication Agent in its capacity as a Bank, as applicable),
Administrative Agent or Syndication Agent may be removed at any time by giving
at least thirty (30) Business Days’ prior written notice to Administrative Agent
or Syndication Agent and Borrower. Such resignation or removal shall take effect
upon the acceptance of appointment by a successor Administrative Agent,
Documentation Agent or Syndication Agent, as applicable, in accordance with the
provisions of this Section 7.8.
     SECTION 7.9. Consents and Approvals. All communications from Administrative
Agent to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected,

58



--------------------------------------------------------------------------------



 



or shall otherwise describe the matter or issue to be resolved, (iii) shall
include, if reasonably requested by a Bank and to the extent not previously
provided to such Bank, written materials and a summary of all oral information
provided to Administrative Agent by Borrower in respect of the matter or issue
to be resolved, (iv) shall include Administrative Agent’s recommended course of
action or determination in respect thereof ), and (v) shall include the
following clause in capital letters, “FAILURE TO RESPOND TO THIS NOTICE WITHIN
THE BANK REPLY PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET FORTH
HEREIN”. Each Bank shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from Administrative
Agent (the “Bank Reply Period”). Unless a Bank shall give written notice to
Administrative Agent that it objects to the recommendation or determination of
Administrative Agent (together with a written explanation of the reasons behind
such objection) within the Bank Reply Period, such Bank shall be deemed to have
approved of or consented to such recommendation or determination. With respect
to decisions requiring the approval of the Majority Banks or all the Banks,
Administrative Agent shall submit its recommendation or determination for
approval of or consent to such recommendation or determination to all Banks and
upon receiving the required approval or consent (or deemed approval or consent,
as the case may be) shall follow the course of action or determination of the
Majority Banks or all the Banks (and each non-responding Bank shall be deemed to
have concurred with such recommended course of action), as the case may be.
     SECTION 7.10. Collateral Matters. Each of the Banks irrevocably authorize
the Administrative Agent, at its option and its discretion, to release any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document (i) upon payment in full of all principal and interest due on the
Loans, (ii) that is to be released in accordance with the Borrower’s request
pursuant to Section_2.17, or (iii) if approved, authorized or ratified in
writing in accordance with Section 9.5 including, without limitation, the
execution and delivery of, at the Borrower’s expense, such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under any Security
Agreement in accordance with the terms thereof and this Section 7.10.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
     SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair. If
on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing the Administrative Agent determines in good faith that deposits in
Dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, the Administrative Agent shall forthwith give notice
thereof to the Borrower and the Banks, whereupon until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of the Banks to make Euro-Dollar Loans shall be
suspended. In such event unless the Borrower notifies the Administrative Agent
on or before the second (2nd) Euro-Dollar Business Day before, but excluding,
the date of any Euro-Dollar Borrowing for Dollars for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.

59



--------------------------------------------------------------------------------



 



     SECTION 8.2. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar
Loans, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans, shall be
suspended. With respect to Euro-Dollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower would otherwise be obligated to pay pursuant to
Section 2.14 hereof with respect to Loans converted pursuant to this
Section 8.2) in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and such Bank shall make such a Base Rate Loan.
     If at any time, it shall be unlawful for any Bank to make, maintain or fund
its Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent, to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, together with
accrued and unpaid interest thereon, and to become a Bank hereunder, or obtain
the agreement of one or more existing Banks to offer to purchase the Commitments
of such Bank for such amount, which offer such Bank is hereby required to
accept, or (y) to repay in full all Loans then outstanding of such Bank,
together with interest due thereon and any and all fees due hereunder, upon
which event, such Bank’s Commitments shall be deemed to be canceled pursuant to
Section 2.11(c).
     SECTION 8.3. Increased Cost and Reduced Return.
     (a) If, on or after the date hereof (the “Loan Effective Date”), the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made at the Closing Date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance

60



--------------------------------------------------------------------------------



 



assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Loan Effective Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Euro-Dollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances.
     (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank (or its Parent)
for such reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances.
     (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within ninety
(90) days following the end of the month during which such event occurred, then
Borrower’s liability for any amounts described in this Section incurred by such
Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to, but excluding,
the date upon which such Bank actually notified Borrower of the occurrence of
such event. A certificate of any Bank claiming compensation under this Section
and setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

61



--------------------------------------------------------------------------------



 



     (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).
     SECTION 8.4. Taxes.
     (a) Any and all payments by the Borrower to or for the account of any Bank
or the Administrative Agent hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this
Section 8.4) such Bank or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.
     (b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).
     (c) In the event that Non-Excluded Taxes not imposed on the Closing Date
are imposed, or Non-Excluded Taxes imposed on the Closing Date increase, the
applicable Bank shall notify the Administrative Agent and the Borrower of such
event in writing within a reasonable period following receipt of knowledge
thereof. If such Bank shall fail to notify Borrower of any such event within
ninety (90) days following the end of the month during which

62



--------------------------------------------------------------------------------



 



such event occurred, then Borrower’s liability for such additional Non-Excluded
Taxes incurred by such Bank as a result of such event (including payment of a
make-whole amount under Section 8.4(a)(i)) shall be limited to those
attributable to the period occurring subsequent to the ninetieth (90th) day
prior to, but excluding, the date upon which such Bank actually notified
Borrower of the occurrence of such event.
     (d) The Borrower agrees to indemnify each Bank and the Administrative Agent
for the full amount of Non-Excluded Taxes or Other Taxes (including, without
limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) paid by such Bank, or
the Administrative Agent (as the case may be) and, so long as such or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.
     (e) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, shall
provide the Borrower with (A) two duly completed copies of Internal Revenue
Service form 1001 or any successor form prescribed by the Internal Revenue
Service, and (B) an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of a Form W-8BEN or
W-8ECI, that it is entitled to an exemption from United States backup
withholding tax. If the form provided by a Bank at the time such Bank first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from “Non-Excluded Taxes” as defined in Section 8.4(a).
     (f) Upon reasonable demand by Borrower to the Administrative Agent or any
Bank, the Administrative Agent or Bank, as the case may be, shall deliver to the
Borrower, or to such government or taxing authority as the Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower to make a payment to or for
the account of such Bank or the Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Borrower making such demand
and to be executed and to be delivered with any reasonably required
certification.

63



--------------------------------------------------------------------------------



 



     (g) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.
     (h) If the Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.
     (i) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).
     SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
     (a) Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank to the Borrower as
Dollar-denominated Euro-Dollar Loans shall be made instead as Base Rate Loans;
and
     (b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead, and
     (c) Borrower will not be required to make any payment which would otherwise
be required by Section 2.14 with respect to such Euro-Dollar Loans converted to
Base Rate Loans pursuant to clause (a) above.

64



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     SECTION 9.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party: (x) in the case of the Administrative Agent, at its
address, telex number or facsimile number set forth on the signature page hereof
with a duplicate copy thereof, in the case of the Borrower, to the Borrower, at
its addresses set forth on the signature page hereof, (y) in the case of any
Bank, at its address, telex number or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other
address, telex number or facsimile number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Borrower. Each
such notice, request or other communication shall be effective (i) if given by
telex or facsimile transmission, when such telex or facsimile is transmitted to
the telex number or facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery,
(iii) if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II or Article VIII shall not be effective until received.
     SECTION 9.2. No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
     SECTION 9.3. Expenses; Indemnification.
     (a) The Borrower shall pay within thirty (30) days after written notice
from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Mayer Brown LLP ), in connection with
the preparation of this Agreement, the Loan Documents and the documents and
instruments referred to therein, and any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder, (ii) all
reasonable fees and disbursements of special counsel in connection with the
syndication of the Loans, and (iii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Bank, including, without limitation, fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative fees and disbursements of
(A) counsel for Administrative Agent and (B) counsel for all of the Banks as a
group; and provided, further, that all other costs and expenses for which
Borrower is obligated under this

65



--------------------------------------------------------------------------------



 



subsection (a)(iii) shall be limited to the reasonable non-duplicative costs and
expenses of Administrative Agent. For purposes of this Section 9.3 (a)(iii),
(1) counsel for Administrative Agent shall mean a single outside law firm
representing Administrative Agent and (2) counsel for all of the Banks as a
group shall mean a single outside law firm representing such Banks as a group
(which law firm may or may not be the same law firm representing the
Administrative Agent).
     (b) The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement,
(b) incurred solely by reason of the gross negligence, willful misconduct, bad
faith or fraud of any Indemnitee as finally determined by a court of competent
jurisdiction, (c) arising from violations of Environmental Laws relating to a
Property which are caused by the act or omission of such Indemnitee after such
Indemnitee takes possession of such Property or (d) owing by such Indemnitee to
any third party based upon contractual obligations of such Indemnitee owing to
such third party which are not expressly set forth in the Loan Documents. In
addition, the indemnification set forth in this Section 9.3(b) in favor of any
director, officer, agent or employee of Administrative Agent or any Bank shall
be solely in their respective capacities as such director, officer, agent or
employee. The Borrower’s obligations under this Section shall survive the
termination of this Agreement and the payment of the Obligations. Without
limitation of the other provisions of this Section 9.3, Borrower shall indemnify
and hold each of the Administrative Agent and the Banks free and harmless from
and against all loss, costs (including reasonable attorneys’ fees and expenses),
expenses, taxes, and damages (including consequential damages) that the
Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(b).
     SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but

66



--------------------------------------------------------------------------------



 



subject to the prior consent of the Administrative Agent, which consent shall
not be unreasonably withheld, to set off and to appropriate and apply any and
all deposits (general or special, time or demand, provisional or final) and any
other indebtedness at any time held or owing by such Bank (including, without
limitation, by branches and agencies of such Bank wherever located) to or for
the credit or the account of the Borrower against and on account of the
Obligations of the Borrower then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank. Each Bank
agrees that if it shall by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount of principal
and interest due with respect to any Note held by it, which is greater than the
proportion received by any other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Notes held
by the Banks shall be shared by the Banks pro rata; provided that nothing in
this Section shall impair the right of any Bank to exercise any right of set-off
or counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Notes. The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Note, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation. Notwithstanding anything to the contrary contained
herein, any Bank may, by separate agreement with the Borrower, waive its right
to set off contained herein or granted by law and any such written waiver shall
be effective against such Bank under this Section 9.4.
     SECTION 9.5. Amendments and Waivers.
     (a) Any provision of this Agreement or the Notes or other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Majority Banks (and, if the rights or
duties of the Administrative Agent or the Syndication Agent in their capacity as
Administrative Agent or Syndication Agent, as applicable, are affected thereby,
by the Administrative Agent or the Syndication Agent, as applicable); provided
that no amendment or waiver with respect to this Agreement, the Notes or any
other Loan Documents shall, unless signed by all the Banks, (i) increase or
decrease the Commitment of any Bank (except for a ratable decrease in the
Commitments of all Banks) or subject any Bank to any additional obligation,
(ii) reduce the principal of or rate of interest on any Loan or any fees
hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment, (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (v) release the Guaranty,
(vi) release all or substantially all of the Collateral, or (vii) modify the
provisions of this Section 9.5.
     (b) The provisions in Sections 5.1, 5.8 through 5.14 and 6.1(b) through (r)
of this Agreement, as well as the definition of “Applicable Margin” (the
language contained therein other than with respect to the actual margins) and
“Investment Grade Rating”, contain essentially

67



--------------------------------------------------------------------------------



 



the same provisions with respect to AMB and AMB LP as those contained in
Sections 5.1, 5.8 through 5.14 and 6.1(b) through (r) of the Existing Credit
Agreement and in such definitions in the Existing Credit Agreement (the “AMB
Revolver Provisions”). In the event that the Borrower or the Administrative
Agent under the Existing Credit Agreement propose to modify, waive or restate,
or request a consent or approval with respect to, the AMB Revolver Provisions
(and related definitions) (other than a change limited to the actual margins) of
the Existing Credit Agreement in writing (which may include a written waiver of
an existing actual or potential Default or Event of Default that is intended to
be eliminated by such modification, restatement or waiver) (individually, a
“Covenant Modification”), then simultaneously with the agreement to or granting
of such Covenant Modification under the Existing Credit Agreement, this
Agreement shall be deemed modified or restated, or waiver, consent or approval
granted, in a manner consistent with the Covenant Modifications under the
Existing Credit Agreement; provided; however, that nothing herein shall be
deemed to make, or obligate the parties to make, any modification of the values
set forth in the tables contained in the definition of “Applicable Margin” as a
result of a Covenant Modification or otherwise; and provided, further, that no
change to the Existing Credit Agreement shall make, or obligate the parties to
make, any changes with respect to any Security Agreement or the Collateral
thereunder. If requested by the Borrower or the Administrative Agent, the
Borrower, the Guarantor, the Administrative Agent and each Bank shall execute
and deliver a written amendment to, restatement of, or waiver, consent or
approval under, this Agreement memorializing such modification, restatement,
waiver, consent or approval. In addition, the Borrower will be obligated to pay
to the Administrative Agent and the Banks the same fee as the Borrower shall pay
to the agents and the lenders under the Existing Credit Agreement in connection
with such modification, restatement, waiver, consent or approval.
     SECTION 9.6. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
under this Agreement or the other Loan Documents without the prior written
consent of all Banks and the Administrative Agent and a Bank may not assign or
otherwise transfer any of its interest under this Agreement except as permitted
in subsection (b) and (c) of this Section 9.6.
     (b) Prior to the occurrence of an Event of Default, any Bank may at any
time, grant to an existing Bank, one or more banks, finance companies, insurance
companies or other financial institutions (a “Participant”) in minimum amounts
of not less than $5,000,000 (or any lesser amount in the case of participations
to an existing Bank) participating interests in its Commitment or any or all of
its Loans. After the occurrence and during the continuance of an Event of
Default, any Bank may at any time grant to any Person in any amount (also a
“Participant”), participating interests in its Commitment or any or all of its
Loans. Any participation made during the continuation of an Event of Default
shall not be affected by the subsequent cure of such Event of Default. In the
event of any such grant by a Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this

68



--------------------------------------------------------------------------------



 



Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii),
(iv), (v) (vi) or (vii) of Section 9.5 without the consent of the Participant.
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest.
     (c) Any Bank may at any time assign to a Qualified Institution (in each
case, an “Assignee”) (i) prior to the occurrence of an Event of Default, in
minimum amounts of not less than Five Million Dollars ($5,000,000) and integral
multiple of One Million Dollars ($1,000,000) thereafter (or any lesser amount in
the case of assignments to an existing Bank) and (ii) after the occurrence and
during the continuance of an Event of Default, in any amount, all or a
proportionate part of all, of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and, in either case, such Assignee shall
assume such rights and obligations, pursuant to a Transfer Supplement in
substantially the form of Exhibit “B” hereto executed by such Assignee and such
transferor Bank; provided, that such assignment shall be subject to the
Administrative Agent’s consent and, provided that no Event of Default shall have
occurred and be continuing, the Borrower’s consent, which consents shall not be
unreasonably withheld or delayed; and provided further that if an Assignee is an
affiliate of such transferor Bank or was a Bank immediately prior to such
assignment, no such consent of Borrower shall be required. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment as set forth in
such instrument of assumption, and no further consent or action by any party
shall be required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment (other
than an assignment by a Bank to an affiliate), the transferor Bank shall pay to
the Administrative Agent an administrative fee for processing such assignment in
the amount of $3,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.4. Any assignment made during the continuation of an Event of Default
shall not be affected by any subsequent cure of such Event of Default.
     (d) Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note, to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.
     (e) No Assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.3 or 8.4 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s

69



--------------------------------------------------------------------------------



 



prior written consent or by reason of the provisions of Section 8.2, 8.3 or 8.4
requiring such Bank to designate a different Applicable Lending Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.
     (f) No Assignee of any rights and obligations under this Agreement shall be
permitted to further assign less than all of such rights and obligations. No
participant in any rights and obligations under this Agreement shall be
permitted to sell subparticipations of such rights and obligations.
     (g) Anything in this Agreement to the contrary notwithstanding, so long as
no Event of Default shall have occurred and be continuing, no Bank shall be
permitted to enter into an assignment of, or sell a participation interest in,
its rights and obligations hereunder which would result in such Bank holding a
Commitment without participants of less than Five Million Dollars ($5,000,000)
(or in the case of each of the Administrative Agent or the Syndication Agent,
Ten Million Dollars ($10,000,000)) unless as a result of a cancellation or
reduction of the aggregate Commitments; provided, however, that no Bank shall be
prohibited from assigning its entire Commitment so long as such assignment is
otherwise permitted under this Section 9.6.
     SECTION 9.7. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
     SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment Currency.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
     (b) Any legal action or proceeding with respect to this Agreement or any
other Loan Document and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below. The Borrower hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against the Borrower in
any other jurisdiction.

70



--------------------------------------------------------------------------------



 



     SECTION 9.9. Counterparts; Integration; Effectiveness. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     SECTION 9.11. Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.
     SECTION 9.12. Domicile of Loans. Each Bank may transfer and carry its Loans
at, to or for the account of any domestic or foreign branch office, subsidiary
or affiliate of such Bank.
     SECTION 9.13. Limitation of Liability. No claim may be made by the Borrower
or any other Person acting by or through Borrower against the Administrative
Agent, the Syndication Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or by the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
     SECTION 9.14. Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against (i) any officer, director, shareholder or
employee of the Borrower or General Partner or (ii) any general partner of
Borrower other than General Partner, in each case except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee or such general partner.
     SECTION 9.15. Confidentiality. The Administrative Agent, the Syndication
Agent, the Joint Lead Arrangers and Joint Bookrunners and each Bank shall use
reasonable efforts to assure that information about Borrower, General Partner
and its Subsidiaries and Investment Affiliates, and the Properties thereof and
their operations, affairs and financial condition, not generally disclosed to
the public, which is furnished to Administrative Agent, the Syndication Agent,
the Joint Lead Arrangers and Joint Bookrunners or any Bank pursuant to the
provisions hereof or

71



--------------------------------------------------------------------------------



 



any other Loan Document is used only for the purposes of this Agreement and
shall not be divulged to any Person other than the Administrative Agent, the
Banks, and their affiliates and respective officers, directors, employees and
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan and other transactions between such
Bank and the Borrower, except: (a) to their attorneys and accountants, (b) in
connection with the enforcement of the rights and exercise of any remedies of
the Administrative Agent and the Banks hereunder and under the other Loan
Documents, (c) in connection with assignments and participations and the
solicitation of prospective assignees and participants referred to in
Section 9.6 hereof, who have agreed in writing to be bound by a confidentiality
agreement substantially equivalent to the terms of this Section 9.15, and (d) as
may otherwise be required or requested by any regulatory authority having
jurisdiction over the Administrative Agent or any Bank or by any applicable law,
rule, regulation or judicial process (but only to the extent not in violation,
conflict or inconsistent with the applicable regulatory requirement, request,
summons or subpoena); provided, however, that in the event a Bank receives a
summons or subpoena to disclose confidential information to any party, such Bank
shall, if legally permitted, endeavor to notify Borrower thereof as soon as
possible after receipt of such request, summons or subpoena and Borrower shall
be afforded an opportunity to seek protective orders, or such other confidential
treatment of such disclosed information, as Borrower and Administrative Agent
may deem reasonable.
     SECTION 9.16. Bank’s Failure to Fund.
     (a) If a Bank does not advance to Administrative Agent such Bank’s Pro Rata
Share of a Loan in accordance herewith, then neither Administrative Agent nor
the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.
     (b) As used herein, the following terms shall have the meanings set forth
below:
     (i) “Defaulting Bank” shall mean any Bank which (x) does not advance to the
Administrative Agent such Bank’s Pro Rata Share of a Loan in accordance herewith
for a period of five (5) Business Days after notice of such failure from
Administrative Agent, (y) shall otherwise fail to perform such Bank’s
obligations under the Loan Documents for a period of five (5) Business Days
after notice of such failure from Administrative Agent, or (z) shall fail to pay
the Administrative Agent or any other Bank, as the case may be, upon demand,
such Bank’s Pro Rata Share of any costs, expenses or disbursements incurred or
made by the Administrative Agent pursuant to the terms of the Loan Documents for
a period of five (5) Business Days after notice of such failure from
Administrative Agent, and in all cases, such failure is not as a result of a
good faith dispute as to whether such advance is properly required to be made
pursuant to the provisions of this Agreement, or as to whether such other
performance or payment is properly required pursuant to the provisions of this
Agreement.
     (ii) “Junior Creditor” means any Defaulting Bank which has not (x) fully
cured each and every default on its part under the Loan Documents and
(y) unconditionally tendered to the Administrative Agent such Defaulting Bank’s
Pro Rata Share of all costs, expenses and disbursements required to be paid or
reimbursed pursuant to the terms of the Loan Documents.

72



--------------------------------------------------------------------------------



 



     (iii) “Payment in Full” means, as of any date, the receipt by the Banks who
are not Junior Creditors of an amount of cash, in lawful currency of the United
States, sufficient to indefeasibly pay in full all Senior Debt.
     (iv) “Senior Debt” means (x) collectively, any and all indebtedness,
obligations and liabilities of the Borrower to the Banks who are not Junior
Creditors from time to time, whether fixed or contingent, direct or indirect,
joint or several, due or not due, liquidated or unliquidated, determined or
undetermined, arising by contract, operation of law or otherwise, whether on
open account or evidenced by one or more instruments, and whether for principal,
premium, interest (including, without limitation, interest accruing after the
filing of a petition initiating any proceeding referred to in Section 6.1(f) or
(g)), reimbursement for fees, indemnities, costs, expenses or otherwise, which
arise under, in connection with or in respect of the Loans or the Loan
Documents, and (y) any and all deferrals, renewals, extensions and refundings
of, or amendments, restatements, rearrangements, modifications or supplements
to, any such indebtedness, obligation or liability.
     (v) “Subordinated Debt” means (x) any and all indebtedness, obligations and
liabilities of Borrower to one or more Junior Creditors from time to time,
whether fixed or contingent, direct or indirect, joint or several, due or not
due, liquidated or unliquidated, determined or undetermined, arising by
contract, operation of law or otherwise, whether on open account or evidenced by
one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.
     (c) Immediately upon a Bank’s becoming a Junior Creditor and until such
time as such Bank shall have cured all applicable defaults, no Junior Creditor
shall, prior to Payment in Full of all Senior Debt:
     (i) accelerate, demand payment of, sue upon, collect, or receive any
payment upon, in any manner, or satisfy or otherwise discharge, any Subordinated
Debt, whether for principal, interest and otherwise;
     (ii) take or enforce any Liens to secure Subordinated Debt or attach or
levy upon any assets of Borrower, to enforce any Subordinated Debt;
     (iii) enforce or apply any security for any Subordinated Debt; or
     (iv) incur any debt or liability, or the like, to, or receive any loan,
return of capital, advance, gift or any other property, from, the Borrower.
     (d) In the event of:

73



--------------------------------------------------------------------------------



 



     (i) any insolvency, bankruptcy, receivership, liquidation, dissolution,
reorganization, readjustment, composition or other similar proceeding relating
to Borrower;
     (ii) any liquidation, dissolution or other winding-up of the Borrower,
voluntary or involuntary, whether or not involving insolvency, reorganization or
bankruptcy proceedings;
     (iii) any assignment by the Borrower for the benefit of creditors;
     (iv) any sale or other transfer of all or substantially all assets of the
Borrower; or
     (v) any other marshaling of the assets of the Borrower;
each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
     (e) Each Junior Creditor shall file in any bankruptcy or other proceeding
of Borrower in which the filing of claims is required by law, all claims
relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder. If such Junior Creditor does not file any such claim
prior to forty-five (45) days before the expiration of the time to file such
claim, Administrative Agent, as attorney-in-fact for such Junior Creditor, is
hereby irrevocably authorized to do so in the name of such Junior Creditor or,
in Administrative Agent’s sole discretion, to assign the claim to a nominee and
to cause proof of claim to be filed in the name of such nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. The
Administrative Agent shall, to the exclusion of each Junior Creditor, have the
sole right, subject to Section 9.5 hereof, to accept or reject any plan proposed
in any such proceeding and to take any other action that a party filing a claim
is entitled to take. In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to
Administrative Agent the amount payable on such claim and, to the full extent
necessary for that purpose, each Junior Creditor hereby transfers and assigns to
the Administrative Agent all of the Junior Creditor’s rights to any such
payments or distributions to which Junior Creditor would otherwise be entitled.
     (f) (i) If any payment or distribution of any character or any security,
whether in cash, securities or other property, shall be received by any Junior
Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received in trust for the benefit of, and
shall promptly be paid over or delivered and transferred to, Administrative
Agent

74



--------------------------------------------------------------------------------



 



for application to the payment of all Senior Debt, to the extent necessary to
achieve Payment in Full. In the event of the failure of any Junior Creditor to
endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.
     (ii) Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or desirable to assure the effectiveness of
the subordination effected by this Agreement.
     (g) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the Loan Documents in reliance upon the absolute subordination in
right of payment and in time of payment of Subordinated Debt to Senior Debt as
set forth herein.
     (ii) Only upon the Payment in Full of all Senior Debt shall any Junior
Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.
     (iii) Each Junior Creditor agrees that it will deliver all instruments or
other writings evidencing any Subordinated Debt held by it to Administrative
Agent, promptly after request therefor by the Administrative Agent.
     (iv) No Junior Creditor may at any time sell, assign or otherwise transfer
any Subordinated Debt, or any portion thereof, including, without limitation,
the granting of any Lien thereon, unless and until satisfaction of the
requirements of Section 9.6 above and the proposed transferee shall have assumed
in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.
     (v) If any of the Senior Debt, should be invalidated, avoided or set aside,
the subordination provided for herein nevertheless shall continue in full force
and effect and, as between the Banks which are not Defaulting Banks and all
Junior Creditors, shall be and be deemed to remain in full force and effect.
     (vi) Each Junior Creditor hereby irrevocably waives, in respect of
Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e) and 509
of the Bankruptcy Code (or any similar sections hereafter in effect under any
other Federal or state laws or legal or equitable principles relating to
bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy,

75



--------------------------------------------------------------------------------



 



reorganization, insolvency or other proceeding under similar laws with respect
to the Borrower. Without limiting the generality of the foregoing, each Junior
Creditor hereby specifically waives (A) the right to seek to give credit
(secured or otherwise) to the Borrower in any way under Section 364 of the
Bankruptcy Code unless the same is subordinated in all respects to Senior Debt
in a manner acceptable to Administrative Agent in its sole and absolute
discretion and (B) the right to receive any collateral security (including,
without limitation, any “super priority” or equal or “priming” or replacement
Lien) for any Subordinated Debt unless the Banks which are not Defaulting Banks
have received a senior position acceptable to the Banks in their sole and
absolute discretion to secure all Senior Debt (in the same collateral to the
extent collateral is involved).
     (h) (i) In addition to and not in limitation of the subordination effected
by this Section 9.16, the Administrative Agent and each of the Banks which are
not Defaulting Banks may in their respective sole and absolute discretion, also
exercise any and all other rights and remedies available at law or in equity in
respect of a Defaulting Bank; and
     (ii) The Administrative Agent shall give each of the Banks notice of the
occurrence of a default under this Section 9.16 by a Defaulting Bank and if the
Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.
     (i) Notwithstanding anything to the contrary contained or implied herein, a
Defaulting Bank shall not be entitled to vote on any matter as to which a vote
by the Banks is required hereunder, including, without limitation, any actions
or consents on the part of the Administrative Agent as to which the approval or
consent of all the Banks or the Majority Banks is required under Article VIII,
Section 9.5 or elsewhere, so long as such Bank is a Defaulting Bank; provided,
however, that in the case of any vote requiring the unanimous consent of the
Banks, if all the Banks other than the Defaulting Bank shall have voted in
accordance with each other, then the Defaulting Bank shall be deemed to have
voted in accordance with such Banks.
     (j) Each of the Administrative Agent and any one or more of the Banks which
are not Defaulting Banks may, at their respective option, (i) advance to the
Borrower such Bank’s Pro Rata Share of the Loans not advanced by a Defaulting
Bank in accordance with the Loan Documents, or (ii) pay to the Administrative
Agent such Bank’s Pro Rata Share of any costs, expenses or disbursements
incurred or made by the Administrative Agent pursuant to the terms of this
Agreement not theretofore paid by a Defaulting Bank. Immediately upon the making
of any such advance by the Administrative Agent or any one of the Banks, such
Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank shall be
recalculated to reflect such advance. All payments, repayments and other
disbursements of funds by the Administrative Agent to Banks shall thereupon and,
at all times thereafter be made in accordance with such Bank’s recalculated Pro
Rata Share unless and until a Defaulting Bank shall fully cure all defaults on
the part of such Defaulting Bank under the Loan Documents or otherwise existing
in respect of the Loans or this Agreement, at which time the Pro Rata Share of
the Bank(s) which

76



--------------------------------------------------------------------------------



 



advanced sums on behalf of the Defaulting Bank and of the Defaulting Bank shall
be restored to their original percentages.
     SECTION 9.17. Banks’ ERISA Covenant. Each Bank, by its signature hereto or
on the applicable Transfer Supplement, hereby agrees (a) that on the date any
Loan is disbursed hereunder no portion of such Bank’s Pro Rata Share of such
Loan will constitute “assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code, and (b) that following
such date such Bank shall not allocate such Bank’s Pro Rata Share of any Loan to
an account of such Bank if such allocation (i) by itself would cause such Pro
Rata Share of such Loan to then constitute “assets” (within the meaning of 29
C.F.R. § 2510.3-101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code and (ii) by itself would cause such Loan to constitute a prohibited
transaction under ERISA or the Code (which is not exempt from the restrictions
of Section 406 of ERISA and Section 4975 of the Code and the taxes and penalties
imposed by Section 4975 of the Code and Section 502(i) of ERISA) or any Agent or
Bank being deemed in violation of Section 404 of ERISA.
     SECTION 9.18. Intentionally Omitted.
     SECTION 9.19. Optional Increase in Commitments. At any time prior to the
first anniversary date hereof, provided no Event of Default shall have occurred
and then be continuing, the Borrower may, if it so elects, increase the
aggregate amount of the Commitments (subject to proviso (b) in the next
sentence), either by designating a Qualified Institution not theretofore a Bank
to become a Bank (such designation to be effective only with the prior written
consent of the Administrative Agent, which consent will not be unreasonably
withheld) and/or by agreeing with an existing Bank or Banks that such Bank’s
Commitment shall be increased. Upon execution and delivery by the Borrower and
such Bank or other financial institution of an instrument in form reasonably
satisfactory to the Administrative Agent, such existing Bank shall have a
Commitment as therein set forth or such Qualified Institution shall become a
Bank with a Commitment as therein set forth and all the rights and obligations
of a Bank with such a Commitment hereunder; provided that:
     (a) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and
     (b) the amount of such increase, together with all other increases in the
aggregate amount of the Commitments pursuant to this Section 9.19 since the date
of this Agreement, does not cause the Facility Amount to exceed $300,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 9.19, within five Business Days (in the case of any Base Rate Loans then
outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Banks such that the outstanding principal amount of Loans
owed to each Bank shall be equal to such Bank’s Pro Rata Share (as
recalculated). All payments, repayments

77



--------------------------------------------------------------------------------



 



and other disbursements of funds by the Administrative Agent to Banks shall
thereupon and, at all times thereafter be made in accordance with each Bank’s
recalculated Pro Rata Share.
     SECTION 9.20. Managing Agents, Documentation Agents and Co-Agents. Each of
the Borrower, the Agents and each Bank acknowledges and agrees that (a) the
obligations of the Managing Agents, the Documentation Agents and the Co-Agent
hereunder shall be limited to those obligations that are expressly set forth
herein, if any, and the Managing Agents, Documentation Agents and Co-Agent shall
not be required to take any action or assume any liability except as may be
required in each of their capacity as a Bank hereunder, and (b) the
indemnifications set forth herein for the benefit of the Agents shall also run
to the benefit of the Managing Agents, the Documentation Agents and the Co-Agent
to the extent any of them incurs any loss, cost or damage arising from its
capacity as a Managing Agent, Documentation Agent or a Co-Agent.
     SECTION 9.21. USA PATRIOT Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.
     SECTION 9.22. Parallel Debt. To grant the security for the Obligations
governed by Dutch law to the Administrative Agent, the Borrower irrevocably and
unconditionally undertakes (and to the extent necessary undertakes in advance
(bij voorbaat)) to pay to the Administrative Agent amounts equal to any amounts
owing from time to time by the Borrower to any Bank under any Loan Document as
and when those amounts are due.
     (a) The Borrower and the Administrative Agent and the Banks acknowledge
that the obligations of the Borrower under this Section 9.22 are several and are
separate and independent (eigen zelfstandige verplichtingen) from, and shall not
in any way limit or affect, the corresponding obligations of the Borrower to any
Bank under any Loan Document (the “Corresponding Debt”) nor shall the amounts
for which the Borrower is liable under this Section 9.22 (the “Parallel Debt”)
be limited or affected in any way by its Corresponding Debt provided that:
     (A) the Parallel Debt of the Borrower shall be decreased to the extent that
the Corresponding Debt has been irrevocably paid or (in the case of guaranty
obligations) discharged;
     (B) the Corresponding Debt of the Borrower shall be decreased to the extent
that the Parallel Debt has been irrevocably paid or (in the case of guaranty
obligations) discharged; and
     (C) the amount of the Parallel Debt of the Borrower shall at all times be
equal to the amount of the Corresponding Debt.
     (b) For the purpose of this Section 9.22, the Administrative Agent acts in
its own name and on behalf of itself and not as agent, representative or trustee
of any Bank, and its claims in respect of the Parallel Debt shall not be held in
trust.

78



--------------------------------------------------------------------------------



 



     (c) The Liens granted under the BV Security Agreement to the Administrative
Agent to secure the Parallel Debt are granted to the Administrative Agent in its
capacity as sole creditor of the Parallel Debt.
     (d) Every payment of monies made by the Borrower to the Administrative
Agent shall (conditionally upon such payment not subsequently being avoided or
reduced by virtue of any provisions or enactments relating to bankruptcy,
insolvency, liquidation or similar laws of general application) be in
satisfaction pro tanto of the covenant by the Borrower contained in this
Section 9.22, provided that, if any such payment as is mentioned above is
subsequently avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, liquidation or similar laws of general
application, the Administrative Agent shall be entitled to receive a
corresponding amount as Parallel Debt under this Section 9.22 from the Borrower,
the Borrower shall remain liable to satisfy such Parallel Debt, and such
Parallel Debt shall be deemed not to have been discharged.
     (e) All monies received or recovered by the Administrative Agent pursuant
to this Section 9.22, and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any Lien granted to secure
the Parallel Debt, shall be applied in accordance with Section 6.4 (Distribution
of Proceeds after Default).
     (f) Without limiting or affecting the Administrative Agent’s rights against
the Loan Parties (whether under this Section 9.22 or under any other provision
of the Loan Documents), the Borrower acknowledges that:
     (A) nothing in this Section 9.22 shall impose any obligation on the
Administrative Agent to advance any sum to the Borrower or otherwise under any
Loan Document, except in its capacity as Bank; and
     (B) for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Bank.
     (g) For the avoidance of doubt:
     (A) the Parallel Debt will become due and payable (opeisbaar) at the same
time the Corresponding Debt becomes due and payable;
     (B) the Borrower may not repay or prepay the Parallel Debt unless directed
to do so when the Corresponding Debt is accelerated by the Administrative Agent
or otherwise becomes due or the Lien pursuant to a Security Agreement is
enforced by the Administrative Agent; and
     (C) in the event that the Borrower is in default in respect of its
obligations under the Corresponding Debt as set forth in this Agreement, the
Borrower shall, at the same time, be deemed in default in respect of its
obligations under the Parallel Debt.

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              AMB PROPERTY, L.P., a Delaware limited partnership
 
       
 
  By:  AMB PROPERTY CORPORATION, a Maryland corporation and its sole general
partner
 
       
 
  By:  /s/ Thomas S. Olinger
 
     
 
  Name:  Thomas S. Olinger
 
    Title: Chief Financial Officer

         
 
  Facsimile number:   (415) 394-9001
 
  Address:   Pier 1, Bay 1
 
      San Francisco, California 94111
Attn: Chief Financial Officer
 
       
 
  With copies to:   Pier 1, Bay 1
 
      San Francisco, California 94111
 
    Attention: General Counsel
 
  And    
 
      DLA Piper US LLP
 
      203 North LaSalle Street
 
      Suite 1900
 
      Chicago, Illinois 60601
 
      Attn: James M. Phipps, Esq.
 
  Facsimile number:   (312) 251-5735

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA, as
Administrative Agent and as a Bank
 
       
 
  By:  /s/ Jed Richardson
 
     
 
    Name:  Jed Richardson
 
    Title: Director

Commitment: $50,000,000

         
 
  Address:   580 California Street
 
      San Francisco, CA 94104
 
      Attn: Jed Richardson
 
      Facsimile: (415) 397-0791

 



--------------------------------------------------------------------------------



 



              ING REAL ESTATE FINANCE (USA) LLC, as
Syndication Agent and as a Bank
 
       
 
  By:  /s/ Christopher S. Godlewski
 
     
 
    Name:  Christopher S. Godlewski
 
    Title: Director
 
       
 
  By:  /s/ Laura Lynton
 
     
 
    Name:  Laura Lynton
 
    Title: Vice President

Commitment: $50,000,000

         
 
  Address:   1325 Avenue of the Americas
 
      New York, NY 10019
 
      Attn: Mark La Greca
 
      Facsimile: (646) 424-8251

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A., as a Bank
      By:   /s/ Paula M. Mello       Name:   Paula M. Mello       Title:  Vice
President    

Commitment: $50,000,000

         
 
  Address:   370 Main Street, 2nd Floor
 
      Worcester, MA 01608
 
      Attn: Paula J. Chaffre
 
      Facsimile: (508) 368-6522

 



--------------------------------------------------------------------------------



 



            US BANK, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Ben Lewis       Name:   Ben Lewis       Title:   Vice President
   

Commitment: $40,000,000

         
 
  Address:   One California Street
 
      Suite 2100
 
      San Francisco, CA 94104
 
      Attn: Sarah Burns
 
      Facsimile: (415) 273-4549

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Jason A. Huck       Name:   Jason Alexander Huck       Title:  
Vice President, Relationship Manager    

Commitment: $25,000,000

         
 
  Address:   1 HSBC Center,
 
      26th Floor
 
      Buffalo, NY 14203
 
      Attn: Donna L. Riley
 
      Facsimile: (716) 841-0269

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Bank
      By:   /s/ W. John Wendler       Name:   W. John Wendler       Title:  
Senior Vice President    

Commitment: $15,000,000

         
 
  Address:   10710 Midlothian Turnpike
 
      Richmond, VA 23235
 
      Attn: Bonnie K. Brown
 
      Facsimile: (404) 588-4408

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE
New York, New York
September 4, 2008
     For value received, AMB PROPERTY, L.P., a Delaware limited partnership (the
“Borrower”), promises to pay to the order of
                                         (the “Bank”) the unpaid principal
amount of each Loan made by the Bank to the Borrower pursuant to the Credit
Agreement referred to below on the maturity date provided for in the Credit
Agreement. The Borrower further promises to pay interest on the unpaid principal
amount of each such Loan from the date advanced until such principal amount is
paid in full on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds to
The Bank of Nova Scotia for the account of the Bank, pursuant to the following
wire transfer instructions:
The Bank of Nova Scotia
ABA # 0260-0253-2
Account # 06101-35
Reference: AMB Property LP
     All Loans made by the Bank, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
     This note is one of the Notes referred to in, and is executed and delivered
pursuant to and subject to all of the terms of, the Term Credit Agreement, dated
as of the date hereof, among the Borrower, the banks listed on the signature
pages thereof, The Bank of Nova Scotia, as Administrative Agent, and The Bank of
Nova Scotia and ING Real Estate Finance (USA) LLC, as Joint Lead Arrangers and
Joint Bookrunners (as the same may be amended from time to time, the “Credit
Agreement”). Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement. The terms and conditions
of the Credit Agreement are hereby incorporated in their entirety by reference
as though fully set forth herein. Upon the occurrence of certain Events of
Default as more particularly described in the Credit Agreement, the unpaid
principal amount evidenced by this Note shall become, and upon the occurrence
and during the continuance of certain other Events of Default, such unpaid
principal amount may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



              AMB PROPERTY, L.P.,
a Delaware limited partnership
 
       
 
  By:   AMB Property Corporation, a Maryland
 
      corporation and its sole general partner

                   By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                  Amount of             Amount of      
Principal       Notation Date   Loan   Type of Loan   Repaid   Maturity Date  
Made By  
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TRANSFER SUPPLEMENT
     TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of
                    , 200___ between                      (the “Assignor”) and
                     having an address at                      (the “Purchasing
Bank”).
W I T N E S S E T H:
     WHEREAS, the Assignor has made loans to AMB Property, L.P., a Delaware
limited partnership (the “Borrower”), pursuant to the Credit Agreement, dated as
of September 4, 2008, among the Borrower, the banks listed on the signature
pages thereof, The Bank of Nova Scotia, as Administrative Agent, and The Bank of
Nova Scotia and ING Real Estate Finance (USA) LLC, as Joint Lead Arrangers and
Joint Bookrunners (the “Credit Agreement”). All capitalized terms used and not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement;
     WHEREAS, the Purchasing Bank desires to purchase and assume from the
Assignor, and the Assignor desires to sell and assign to the Purchasing Bank,
certain rights, title, interest and obligations under the Credit Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. In consideration of the amount set forth in the receipt (the “Receipt”)
given by Assignor to Purchasing Bank of even date herewith, and transferred by
wire to Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a ___% interest (the “Purchased Interest”) of the Loans constituting a
portion of the Assignor’s rights and obligations under the Credit Agreement as
of the Effective Date (as defined below) including, without limitation, such
percentage interest of the Assignor in any Loans owing to the Assignor, any Note
held by the Assignor, any Loan Commitment of the Assignor and any other interest
of the Assignor under any of the Loan Documents.
     2. The Assignor (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of its share of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is $ ; (ii) represents and warrants that it is the legal and
beneficial owner of the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim; (iii) represents and warrants
that it has not received any notice of Default or Event of Default from the
Borrower; (iv) represents and warrants that is has full power and authority to
execute and deliver, and perform under, this Transfer Supplement, and all
necessary corporate and/or partnership action has been taken to authorize, and
all approvals and consents have been obtained for, the execution, delivery and
performance thereof; (v) represents and warrants that this Transfer Supplement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (vi) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations (or
the truthfulness or accuracy thereof) made in or in connection

 



--------------------------------------------------------------------------------



 



with the Credit Agreement, or the other Loan Documents or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, or the other Loan Documents or any other instrument or
document furnished pursuant thereto; and (vii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under the Credit Agreement or the other Loan Documents or any other
instrument or document furnished pursuant thereto. Except as specifically set
forth in this Paragraph 2, this assignment shall be without recourse to
Assignor.
     3. The Purchasing Bank (i) confirms that it has received a copy of the
Credit Agreement, and the other Loan Documents, together with such financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Transfer
Supplement and to become a party to the Credit Agreement, and has not relied on
any statements made by Assignor; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Documentation Agent,
the Syndication Agent, the Assignor or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and will make its own credit analysis, appraisals and decisions in
taking or not taking action under the Credit Agreement, and the other Loan
Documents; (iii) appoints and authorizes the Administrative Agent, the
Documentation Agent and the Syndication Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement, and the other
Loan Documents as are delegated to such agents by the terms thereof, together
with such powers as are incidental thereto; (iv) agrees that it will be bound by
and perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Bank;
(v) specifies as its addresses for notices, its Domestic Lending Office and its
Eurodollar Lending office, the addresses and offices set forth beneath its name
on the signature page hereof; (vi) represents and warrants that it has full
power and authority to execute and deliver, and perform under, this Transfer
Supplement, and all necessary corporate and/or partnership action has been taken
to authorize, and all approvals and consents have been obtained for, the
execution, delivery and performance thereof; (vii) represents and warrants that
this Transfer Supplement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; and (viii) represents and warrants
that the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.
     4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) it shall have been
executed and delivered by the parties hereto, (ii) copies hereof shall have been
delivered to the Administrative Agent and the Borrower, (iii) the Purchasing
Bank shall have received an original Note, and (iv) the Purchasing Bank shall
have paid to the Assignor the agreed purchase price as set forth in the Receipt.
     5. On and after the Effective Date, (i) the Purchasing Bank shall be a
party to the Credit Agreement and, to the extent provided in this Transfer
Supplement, have the rights and obligations of a Bank thereunder and be entitled
to the benefits and rights of the Banks

 



--------------------------------------------------------------------------------



 



thereunder and (ii) the Assignor shall, to the extent provided in this Transfer
Supplement as to the Purchased Interest, relinquish its rights and be released
from its obligations under the Credit Agreement.
     6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Credit Agreement, and the
Notes in respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.
     7. This Transfer Supplement may be executed in any number of counterparts
which, when taken together, shall be deemed to constitute one and the same
instrument.
     8. Assignor hereby represents and warrants to Purchasing Bank that it has
made all payments demanded to date by The Bank of Nova Scotia, as Administrative
Agent, in connection with the Assignor’s Pro Rata Share of the obligation to
reimburse the Agent for its expenses and made all Loans required. In the event
The Bank of Nova Scotia, as Administrative Agent, shall demand reimbursement for
fees and expenses from Purchasing Bank for any period prior to the Effective
Date, Assignor hereby agrees to promptly pay The Bank of Nova Scotia, as
Administrative Agent, such sums directly, subject, however, to Paragraph 12
hereof.
     9. Assignor will, at the cost of Assignor, and without expense to
Purchasing Bank, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.
     10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify, defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.
     11. Subject to the provisions of Paragraph 12 hereof, if, with respect to
the Purchased Interest only, Assignor shall on or after the Effective Date
receive (a) any cash, note, securities, property, obligations or other
consideration in respect of or relating to the Loan or the Loan Documents or
issued in substitution or replacement of the Loan or the Loan Documents, (b) any
cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Loan or the Loan
Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same in trust on behalf of and for
the benefit of Purchasing Bank, and shall deliver the same forthwith to
Purchasing Bank in the same form received, with the endorsement (without
recourse) of Assignor when

 



--------------------------------------------------------------------------------



 



necessary or appropriate. If the Assignor shall fail to deliver any funds
received by it within the same Business Day of receipt, unless such funds are
received by Assignor after 4:00 p.m., Eastern Standard Time, then the following
Business Day after receipt, said funds shall accrue interest at the Federal
Funds Rate and in addition to promptly remitting said amount, Assignor shall
remit such interest from the date received to the date such amount is remitted
to the Purchasing Bank.
     12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Credit Agreement. Promptly after
receipt by the indemnified party under this Section of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.
     13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
     14. On or promptly after the Effective Date, Borrower, Administrative
Agent, Assignor and Purchasing Bank shall make appropriate arrangements so that
a Note executed by Borrower, dated the Effective Date is issued to Purchasing
Bank.
     [15. On or before the Effective Date, Purchasing Bank shall comply with the
provisions of Section 8.4(d) of the Credit Agreement.] [Include only if
Purchasing Bank is a foreign institution.]

            [Purchasing Bank]
      By:           Name:           Title:        

     
 
  Notice Address:
 
  Domestic Lending Office:
 
  Eurodollar Lending Office:
 
   
 
  [Assignor]

 



--------------------------------------------------------------------------------



 



                  By:           Name:           Title:        

Receipt Acknowledged this
                    day of                                         , 200_:
THE BANK OF NOVA SCOTIA,
as Administrative Agent
By:
Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT C

BORROWING BASE REPORT
(as of                     , 20__)

                                                          Asset Under          
Change in Net                         Development/           Book Value        
                Undeveloped           from Previous     Borrowing Base   Name of
Property     Location     Land   Net Book Value     Report     Value1          
       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                          
 
                                            Aggregate Borrowing Base Value   $
                                      
 
                                            minus Portion of Canadian or
European Properties in Excess of 25% of Aggregate Borrowing Base Value   $
                                      
 
                                            minus Portion of Eligible
Undeveloped Land in Excess of 50% of Aggregate Borrowing Base Value   $
                                      
 
                                            Borrowing Base   $
                      

 

1   Borrowing Base Value means 75% of Net Book Value of each Eligible Asset
under Development and 50% of Net Book Value of Eligible Undeveloped Land.

 